Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 1 of 66 PageID #: 22654




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


                                                  §
 ALFONSO CIOFFI, MELANIE                          §
 ROZMAN, MEGAN ROZMAN,                            §
 MORGAN ROZMAN,                                   §
                                                  §
         Plaintiffs,                              §
                                                  §   CIVIL ACTION NO. 2:13-CV-00103-JRG
 v.                                               §
                                                  §
                                                  §
 GOOGLE LLC,                                      §
                                                  §
         Defendant.                               §


        ORDER AND MEMORANDUM OPINION REGARDING DEFENDANT’S
    RULE 50(B) MOTIONS BASED ON 35 U.S.C. § 251 AND THE RULE AGAINST
  RECAPTURE SUPPORTED BY FINDINGS OF FACT AND CONCLUSIONS OF LAW

        The Court held a jury trial in this case from February 6 to 10, 2017. (Dkt. Nos. 255–58,

 261). At the conclusion of the trial, the jury returned a unanimous verdict finding that the patents

 asserted by Plaintiffs Alfonso Cioffi, Melanie Rozman, Megan Rozman, and Morgan Rozman

 (collectively, “Plaintiffs”) against Defendant Google Inc. (“Google”) were infringed and not

 invalid. (Dkt. No. 259). After the trial, Google filed a Motion for Post-Trial Relief on Invalidity

 Under 35 U.S.C. §§ 102, 103 and 251, seeking either entry of judgment as a matter of law under

 Fed. R. Civ. P. 50(b) or the granting of a new trial pursuant to Fed. R. Civ. P. 59 (the “Motion”).

 (Dkt. No. 292). The Court granted-in-part Google’s Motion as to the issue of invalidity pursuant

 to 35 U.S.C. § 251 on March 29, 2018, and ordered that the § 251 issues be adjudicated to the

 bench. (Dkt. No. 319). The Court now separately issues the following Findings of Fact (“FF”)

 and Conclusions of Law (“CL”) addressing Google’s § 251 defenses. After careful consideration
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 2 of 66 PageID #: 22655




 of the evidence and the parties’ arguments, and for the reasons set forth herein, the Court concludes

 that Google has not shown by clear and convincing evidence that U.S. Reissue Patent Nos.

 RE43,500 (the “’500 Patent”), RE43,528 (the “’528 Patent”), and RE43,529 (the “’529 Patent”)

 (collectively, the “Asserted Patents”) are invalid under 35 U.S.C. § 251. Accordingly, the Motion

 as to § 251 is DENIED.

 I.     FINDINGS OF FACT

        A.      The Parties

        [FF1]       Plaintiff Alfonso J. Cioffi (“Mr. Cioffi”) and the late Allen F. Rozman (“Mr.

 Rozman”) (collectively, “Inventors” or “Applicants”) are co-Inventors of U.S. Reissue Patent Nos.

 RE43,500 (the “’500 Patent”), RE43,528 (the “’528 Patent”), and RE43,529 (the “’529 Patent”)

 (collectively, the “Asserted Patents”), which reissued from U.S. Patent No. 7,484,247 (the “’247

 Patent”). See PTX-001 (’247 Patent); PTX-002 (’529 Patent); PTX-003 (’500 Patent); and PTX-

 004 (’528 Patent). Mr. Cioffi lives in Murphy, Texas. (Dkt. No. 1 ¶ 1).

        [FF2]       Plaintiffs Melanie Rozman, Morgan Rozman, and Megan Rozman (the

 “Rozmans”) are the daughters of the late Mr. Rozman. (Id. ¶¶ 5–7). The Rozmans each live in

 Murphy, Texas. (Id. ¶¶ 5–7).

        [FF3]       Mr. Cioffi and the Rozmans are the joint and one hundred percent (100%)

 owners of the Asserted Patents. (Id. ¶ 8).

        [FF4]       Google is a Delaware Corporation having its principal place of business at 1600

 Amphitheater Parkway, Mountain View, California 94043. (Dkt. No. 1 ¶ 9; Dkt. No. 8 ¶ 9).

        B.      Procedural History

        [FF5]       On February 5, 2013, Plaintiffs sued Google for patent infringement. (Dkt. No.

 1). Plaintiffs alleged that Google infringed the Asserted Patents based on features of Google’s



                                                  2
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 3 of 66 PageID #: 22656




 Chrome web browser. (See id. ¶¶ 15–26; see also Dkt. Nos. 179, 183 (narrowing this case to the

 Asserted Patents)).

        [FF6]        Each of the Asserted Patents is titled “System and Method for Protecting a

 Computer System from Malicious Software” and is a reissue patent derived from U.S. Patent No.

 7,484,247 (“the ’247 Patent”). See PTX-001 (’247 Patent); PTX-002 (’529 Patent); PTX-003

 (’500 Patent); PTX-004 (’528 Patent). The ’247 Patent issued from U.S. Patent Application No.

 10/913,609 (the “’609 Application”). PTX-001 at 1.

                1.       Relevant Claim Construction

        [FF7]        On August 28, 2014, the Court construed the term “web browser process,” as

 recited in the claims of the Asserted Claims, to mean a “process that can access data on websites.”

 (Dkt. No. 71 at 15). The Court’s construction also explained that the “‘web browser process’ must

 be capable of accessing a website without using another web browser process.” (Id. at 14).

        [FF8]        On November 26, 2014, Plaintiffs filed a stipulation and proposed final

 judgment of non-infringement based in part on the Court’s construction of “web browser process.”

 (Dkt. No. 99). The Court entered the proposed judgment on December 2, 2014. (Dkt. No. 104).

        [FF9]        Plaintiffs appealed the Court’s claim construction of “web browser process” to

 the Court of Appeals for the Federal Circuit. (Dkt. No. 105.) The Federal Circuit agreed with the

 Court’s construction of “web browser process” as a “process that can access data on websites” but

 clarified the construction by noting that the “‘web browser process’ alone does not have a ‘direct’

 access capability requirement.” Cioffi v. Google, Inc., 632 F. App’x. 1013, 1021–22 (Fed. Cir.

 2015). The Federal Circuit remanded this case for further proceedings pursuant to its guidance.

 Id. at 1023–24.       (See also Dkt No. 200 (Joint Pre-Trial Order) § V.D. (Stipulated Claim

 Construction)).



                                                  3
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 4 of 66 PageID #: 22657




                  2.      Jury Trial

         [FF10]        On remand from the Federal Circuit, the parties proceeded through discovery,

 pretrial practice, and trial.

         [FF11]        A jury trial was conducted from February 6 to 10, 2017. (Dkt. Nos. 263–273).

 Plaintiffs asserted four claims of the Asserted Patents at trial: Claim 43 of the ’500 Patent; Claims

 5 and 67 of the ’528 Patent; and Claim 49 of the ’529 Patent (collectively, the “Asserted Claims”).

         [FF12]        Google did not use the full 12 hours allotted to present its case to the jury. (See

 Dkt. No. 297 at 3 (admitting that “Google did not use its full 12 hours”)).

         [FF13]        On February 10, 2017, the jury returned a unanimous verdict finding that the

 Asserted Claims were infringed and not invalid. (Dkt. No. 259). As to invalidity, the jury found

 that Google did not prove by clear and convincing evidence: (1) invalidity of Claim 67 of the ’528

 Patent as anticipated, as violating the rule against recapture, or as violating the original patent

 requirement; (2) invalidity of Claim 43 of the ’500 Patent as obvious, as violating the rule against

 recapture, or as violating the original patent requirement; (3) invalidity of Claim 5 of the ’528

 Patent as obvious, or as violating the original patent requirement; or (4) invalidity of Claim 49 of

 the ’529 Patent as obvious, or as violating the original patent requirement. (Id.)

         [FF14]        On September 15, 2017, the Court entered Final Judgment in accordance with

 the jury’s verdict. (Dkt. No. 308).

                  3.      Rule 50(a) Motions

         [FF15]        Before the jury was charged, Google filed a Motion for Judgment as a Matter

 of Law under Fed. R. Civ. P. 50(a). (Dkt. No. 251). Google argued, among other things, that since

 “[t]wo asserted claims violate the recapture rule[] and all [asserted claims] violate the original-

 patent requirement[,] [a]ll [Asserted Claims] are thus invalid under § 251.” (Id. at 4). As to the



                                                     4
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 5 of 66 PageID #: 22658




 original patent requirement, Google argued that the Asserted Claims “cover[ed] subject matter that

 was not disclosed in the ’247 patent’s specification” on four grounds: (1) “Two of the asserted

 reissue claims now operate on a single processor or processor core”; (2) “All of the asserted claims

 require both a first and a second ‘web browser process’; (3) “asserted claims require passing

 network data from the first to the second web browser process”; and (4) “asserted claim 49 of

 the ’529 patent requires the first web browser process to open or initialize the second web browser

 process.” (Id. at 6).

        [FF16]      The Court subsequently provided Google with an opportunity to present its

 § 251 defenses outside the presence of the jury. (See Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 122:9–

 11, 131:18–134:22 (“Counsel, the Court will now entertain motions under Rule 50(a) of the

 Federal Rules of Civil Procedure. . . . Let me hear anything that falls under Section 251. . . .”));

 see also Biscotti Inc. v. Microsoft Corp., No. 2:13-cv-01015, Dkt. No. 310 at 1 (E.D. Tex. Oct. 3,

 2017) (“After the close of evidence, and while the jury was deliberating, the Court provided the

 parties an opportunity to present evidence and argument in support of and in opposition to, as

 appropriate, any equitable defenses urged by Microsoft.”); Eidos Display, LLC v. Chi Mei Innolux

 Corp., No. 6:11-cv-201, Dkt. No. 895 at 1 (E.D. Tex. Dec. 28, 2017) (“[A]fter both sides finished

 presenting evidence to the jury and before the Court submitted to the jury those issues proper for

 its consideration, the Court conducted a bench trial outside the presence of the jury on

 [defendant]’s equitable estoppel defense.”).

        [FF17]      However, Google did not offer any evidence or argument related to its third and

 fourth original patent requirement grounds under § 251. (Compare Dkt. No. 271 (Trial Tr. 2/9/17

 pm) at 131:17–132:12 (“Google moves for invalidity under 35 U.S.C. Section 251 that Claim 43

 of the ’500 patent and Claim 67 of the ’528 patent are invalid because the Plaintiffs recaptured



                                                  5
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 6 of 66 PageID #: 22659




 surrendered claim scope, and these claims are not directed to overlooked aspects . . . . Google also

 moves for judgment as a matter of law that all asserted claims are invalid under 35 U.S.C. [§ 251]

 and the original patent requirement, including at least because, number one, for Claim 43 of

 the ’500 patent and Claim 67 of the ’528 patent, original ’247 patent does not clearly and

 unequivocally disclose a single-core processor. And number two, the original ’247 patent does not

 clearly and unequivocally disclose a first web browser process with access to a network.”) with

 Dkt. No. 251 at 6 (identifying four asserted invalidity grounds under the original patent

 requirement of § 251)).

                 4.      Rule 50(b) Motions

        [FF18]        After acceptance of the verdict and entry of judgment, Google filed a Motion

 for Post-Trial Relief on Invalidity under 35 U.S.C. §§ 102, 103, and 251, seeking either entry of

 judgment as a matter of law under Fed. R. Civ. P. 50(b) or a new trial pursuant to Fed. R. Civ. P.

 59. (Dkt. No. 292). Google argued, among other things, that a new trial should be granted on all

 issues because the § 251 issues—that is, invalidity under the rule against recapture and original

 patent requirement—should not have been presented to and decided by the jury. (Id. at 2–20).

 Specifically, Google argued that Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent

 violated the rule against recapture by improperly recapturing surrendered subject matter of a

 system with just one processor. (Id. at 6–14) Google also argued that the Asserted Claims violated

 the original patent requirement under § 251 because the ’247 Patent specification does not clearly

 and unequivocally disclose: (1) the limitations of all the Asserted Claims requiring two or more

 “web browser processes”; (2) the limitations of Claim 43 of the ’500 Patent and Claim 67 of

 the ’528 Patent encompassing an embodiment with only one processor; (3) the limitations of Claim

 43 of the ’500 Patent, Claim 67 of the ’528 Patent, and Claim 49 of the ’529 Patent requiring that



                                                  6
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 7 of 66 PageID #: 22660




 a “first web browser process” pass data to a “second web browser process”; and (4) the limitations

 of Claim 49 of the ’529 Patent requiring a “first web browser process” to initialize a “second web

 browser process.” (Id. at 14–20).

          [FF19]      On March 29, 2018, the Court granted-in-part Google’s motion for a new trial

 and ordered that final judgment be vacated, the jury verdict be preserved except as to invalidity

 under § 251, and that the § 251 invalidity issues be adjudicated before the bench. (Dkt. No. 319).

          C.       Trial Witnesses

          [FF20]      The Court finds the witnesses’ live testimony in this case credible, including

 that of Mr. Cioffi, Dr. Aviel Rubin, Dr. Hubert Dunsmore, Dr. William Arbaugh, and Dr. Michael

 Kogan.

          [FF21]      Mr. Cioffi testified at trial as a fact witness and was precluded from offering

 expert opinions. (See Dkt. No. 217 (Order on Motions in Limine) at 5 (“Exclude fact/lay witnesses

 from offering opinions regarding whether or not any accused product or asserted prior art reference

 reads on the asserted claims. To be clear, Mr. Alfonso Cioffi . . . . may not reference any specific

 patent claims or offer any infringement analysis for specific claims or limitations as part of his

 testimony”)).

          [FF22]      Google’s expert—Dr. Michael Kogan (“Dr. Kogan”)—and Plaintiffs’ expert—

 Dr. Hubert Dunsmore (“Dr. Dunsmore”)—each testified on, among other things, invalidity under

 35 U.S.C. § 251—including both the rule against recapture and the original patent requirement.

 (See Dkt. Nos. 268 (Trial Tr. 2/8/17 pm), 270 (Trial Tr. 2/9/17 am), 271 (Trial Tr. 2/9/17 pm)).

          [FF23]      Dr. William Arbaugh (“Dr. Arbaugh”) testified on behalf of Google on the

 issues of invalidity under 35 U.S.C. §§ 102 and 103, including general technical issues. (See Dkt.

 No. 268 (Trial Tr. 2/8/17 pm) at 52:8–18).



                                                   7
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 8 of 66 PageID #: 22661




        [FF24]      The Court further finds the experts proffered by the Plaintiffs and by Google

 were qualified to offer the expert testimony that they provided in this case.

        D.       Disclosure of the ’247 Patent

        [FF25]      The ’247 Patent discloses a security architecture for protecting a computer

 system from malicious software. See PTX-001 at 1:6–7, 2:1–2. The ’247 Patent explains that with

 the growing usage of the Internet and networked services, “malicious software generally known

 a[s] malware” had emerged as a significant threat to computer users. Id. at 3:46–47. When

 downloaded to a user’s computer, malware “interferes with the smooth operation of the computer

 system, and in the extreme, can lead to the unauthorized disclosure of confidential information

 stored on the computer system, significant degradation of computer system performance, or the

 complete collapse of computer system function.” Id. at 3:57–62.

        [FF26]      Figure 1 below depicts this architecture in a “computer system 100,” which may

 be a “personal computer (PC) system, a server, a portable computer, such as a notebook computer,

 or any data processing system, a personal digital assistant (PDA), [or] a communication device

 such as a cell phone.” Id. at Fig. 1, 9:30–37.




                                                  8
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 9 of 66 PageID #: 22662




        [FF27]     The ’247 Patent specification teaches that the computer system 100 includes:

 (1) “a first processor 120 (P1)” connected to a “first memory and data storage area 110 (M1)” and

 (2) a “second processor 140 (P2)” connected to a “second memory and data storage area 130 (M2).”

 Id. at 9:37–39, 10:29–37. P1 may be physical hardware processor:

        P1 100 may comprise, for example, a microprocessor, such as a Pentium® 4
        processor, manufactured by the Intel Corporation, or a Power PC® processor,
        manufactured by the IBM Corporation. Other electronic data processors
        manufactured by other companies, including but not limited to electronic data
        processors realized in Application Specific Integrated Circuits (ASICs) or in Field
        Programmable Gate Arrays (FPGAs), are within the spirit and scope of the present
        invention.




                                                9
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 10 of 66 PageID #: 22663




 Id. at 9:39–47. Likewise, “second processor 140 (P2) . . . may comprise any electronic data

 processor, such as the devices previously described as applicable to first processor 120.” Id. at

 10:31–34.

        E.        Google’s § 251 Invalidity Grounds

        [FF28]         Google identified 35 U.S.C. § 251 as a defense in its pre-trial statement. (Dkt.

 No. 18-1 ¶¶ 22, 120).

        [FF29]         Google alleges four grounds of invalidity under the original patent requirement

 of § 251. (See Dkt. No. 292 at 15–20). See also FF ¶ 15.

        [FF30]         Google also alleges one invalidity ground under the rule against recapture of

 § 251. (See Dkt. No. 292 at 6–14). See also FF ¶ 15.

                  1.      Facts Relevant to Google’s Original Patent Requirement Defense

                          a.      Two or More “Web Browser Processes” Limitation of the Asserted
                                  Claims

        [FF31]         The originally issued claims of the ’247 Patent recited two “logical processes”:

 (1) a “first logical process,” and (2) a “second logical process.” PTX-001 at Claims 1–20.

        [FF32]         All four Asserted Claims replace the two “logical processes” limitations as

 claimed in the ’247 Patent with limitations requiring two “web browser processes.” See PTX-003

 at Claim 41; PTX-004 at Claim 1; PTX-002 at Claim 36. In particular, each Asserted Claim recites

 a “first web browser process” and a “second web browser process.” PTX-003 at Claim 41; PTX-

 004 at Claim 1; PTX-002 at Claim 36.

        [FF33]         Asserted Claim 43 of the ’500 Patent depends from independent Claim 41,

 which recites:

        41.     A computer program product comprising a program code stored in a non-
        transitory computer readable medium operable on a portable computer and
        communication device capable of executing instructions using a common operating

                                                    10
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 11 of 66 PageID #: 22664




            system and having at least one electronic data processor communicatively coupled
            to a first memory space with at least one system file and a second memory space,
            the portable computer and communication device including a network interface
            device configured to exchange data across a network of one or more computers
            using a wireless connection, and an intelligent cellular telephone capability with a
            secure web browser including a first web browser process and a second web
            browser process, configured to:
                     open the first web browser process within the common operating system,
            wherein the first web browser process is capable of accessing data of a website via
            the network and accessing data contained in the first memory space;
                     open the second web browser process within the common operating system
            on command from the first web browser process, wherein the second web browser
            process is capable of accessing data contained in the second memory space and is
            further capable of generating data;
                     pass data from the first web browser process to the second web browser
            process; and process data from the second web browser process;
                            wherein the at least one system file residing on the first memory
            space is protected from corruption by a malware process downloaded from the
            network and executing as part of the second web browser process.

 PTX-003 at Claim 41 (emphasis added).

            [FF34]     Asserted Claim 5 of the ’528 Patent depends from independent Claim 1, which

 recites:

            1.      A method of operating a computer system capable of exchanging data
            across a network of one or more computers and having at least a first and second
            electronic data processor capable of executing instructions using a common
            operating system, comprising:
                    executing a first web browser process, capable of accessing data of a
            website via the network, in a first logical process within the common operating
            system using the first electronic data processor, wherein the first logical process is
            capable of accessing data contained in a first memory space;
                    executing a second web browser process in a second logical process within
            the common operating system using the second electronic data processor, wherein
            the second logical process is capable of accessing data contained in the second
            memory space; and
                    displaying data from the first logical process and the second logical process,
            wherein a video processor is adapted to combine data from the first and second
            logical processes and transmit the combined data to a display;
                            wherein the computer system is configured such that the second
            electronic data processor is operating in a protected mode and data residing on the
            first memory space is protected from corruption by a malware process downloaded
            from the network and executing as part of the second web browser process.



                                                     11
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 12 of 66 PageID #: 22665




 PTX-004 at Claim 1 (emphasis added).

        [FF35]     Claim 67 of the ’528 Patent depends from independent Claim 64, which recites:

        64.     A computer program product comprising a program code stored in a non-
        transitory computer readable medium operable on computer capable of executing
        instructions using a common operating system and having at least one electronic
        data processor communicatively coupled to a first and second memory space and
        to a network interface device configured to exchange data across a network of one
        or more computers and access at least one website, configured to:
                store at least one system file within the first memory space;
                open a first web browser process, capable of accessing data of the at least
        one website via the network, in a first logical process, the first logical process being
        configured to access data contained in the first memory space;
                open a second web browser process in a second logical process, the second
        logical process being configured to access data contained in the second memory
        space; and
                pass data from the first web browser process to the second web browser
        process, wherein the at least one system file residing on the first memory space is
        protected from corruption by a malware process downloaded from the network and
        executing as part of the second web browser process.

 Id. at Claim 64 (emphasis added).

        [FF36]     Asserted Claim 49 of the ’529 Patent depends from independent Claim 36,

 which recites:

        36.      A method of operating a portable computer based system employing a
        common operating system and configured with a first memory space and a second
        protected memory space and at least one electronic data processor, comprising:
                 storing at least one system file within the first memory space;
                 downloading website content potentially containing malware from a
        network of one or more computers using a secure web browser process, wherein
        the secure web browser process is configured to execute on the at least one
        electronic data processor, and comprises a first web browser process and at least
        one second protected web browser process, the first web browser process and the
        at least one second protected web browser process being configured to access the
        website content via the network of one or more computers;
                 executing instructions in the first web browser process, wherein the first
        web browser process is configured to access data contained in the first memory
        space and to initialize the at least one second protected web browser process;
        passing data from the first web browser process to the at least one second protected
        web browser process;
                 passing data from the first web browser process to the at least one second
        protected web browser process;

                                                  12
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 13 of 66 PageID #: 22666




                executing instructions in the at least one second protected web browser
        process, wherein the at least one second protected web browser process is
        configured to access data contained in the second protected memory space and to
        execute instructions from the downloaded website content, wherein the
        downloaded website content is capable of accessing the second protected memory
        space but is denied access to the first memory space;
                displaying digital content generated by the secure web browser process;
                       wherein the secure web browser process is configured such that the
        at least one system file residing on the first memory space is protected from
        corruption by website content potentially containing malware downloaded from the
        network and executing as part of the at least one second protected web browser
        process.

 PTX-002 at Claim 36 (emphasis added).

        [FF37]     The ’247 Patent specification discloses the use of “logical processes.” See, e.g.,

 PTX-001 at 16:34–43. The specification identifies a number of exemplary functions carried out

 by such logical processes: “executing instructions,” PTX-001 at 7:64–65, 8:2–3; “accessing data

 contained in a first memory space and a second memory space,” PTX-001 at 7:65–67; “exchanging

 data across a network of one or more computers,” PTX-001 at 8:5–6; providing data for display,

 PTX-001 at 8:8–10; “a malware program” executing as part of a logical process, PTX-001 at 8:15–

 17; “executing instructions necessary to carry out the functions of an operating system,” PTX-001

 at 16:25–27; “executing instructions necessary to carry out a first computer program, including

 but not limited to a word processor,” PTX-001 at 16:27–30; “executing instructions necessary to

 carry out the functions of a web browser program,” PTX-001 at 16:30–32; and “executing

 instructions necessary to carry out the functions of an instant messenger program,” PTX-001 at

 16:32–34.

        [FF38]     The ’247 Patent specification also discloses that “the functions carried out by

 processors 920 and 940 may comprise separate, secure logical processes executing on the same

 physical processor.” PTX-001 at 16:22–24. The specification teaches that “[a] computer system

 100 constructed in accordance with the principles of the present invention would be capable of

                                                13
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 14 of 66 PageID #: 22667




 disallowing a secure logical process, such as the second logical process described above, access

 to certain memory spaces, and/or disallowing a secure logical process from initiating access to

 another logical process.” PTX-001 at 16:34–39 (emphasis added). The specification continues:

 “For example, the functions carried out by P2 140 (FIG. 1) may comprise a secure logical process,

 which may be configured to be unable to automatically initiate access to either M1 110 or another

 logical process performing the functions of P1 120.” PTX-001 at 16:39–43.

        [FF39]     Additionally, Processors P1 and P2 described in Column 14 of the ’247 Patent

 specification refer back to elements 120 and 140 of Figure 1. See FF ¶¶ 25–27. (See also Dkt. No.

 292 at 19 (Google’s JMOL Motion) (arguing that “both P1 and P2 refer back to elements 120 and

 140 in Figure 1”); Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 145:5–10 (Testimony of Dr. Kogan)

 (“Figure 6 is a different thing. As we can see in the text that’s blocked here, Figure 6 is about

 online gaming carried out on computer system 100. Now, the computer system 100, that’s the two

 processor/two memory space thing we keep seeing in Figure 1.”); Dkt. No. 271 (Trial Tr. 2/9/17

 pm) at 37:23–25 (Testimony of Dr. Dunsmore) (“Q: So Figure 6 describes using the processors

 120 and 140 of Figure 1, right? A: Yes.”)).

        [FF40]     Figure 1 of the ’247 Patent discloses a first processor P1 120 with direct access

 to the network interface via item 191:




                                                14
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 15 of 66 PageID #: 22668




 PTX-001, Fig. 1 (highlighting added).

        [FF41]      Further, Google concedes that “web browser processes” are a narrower sub-

 species of “logical processes” as described throughout the specification. (See Dkt. No. 292 at 11

 (arguing that “by broadly reciting ‘logical processes,’ the originally filed ’247 Patent claims

 indisputably encompassed web browser processes, including a first web browser process”); id. at

 12 (arguing that “[c]hanging the originally filed claims of the ’247 Patent to recite a ‘first web

 browser process’ requires revising only one term, ‘first logical process,’ to a ‘first web browser

 process.’ This change is minor given that a ‘web browser process’ is a type of ‘logical process.’”)

 (emphasis added)).

        [FF42]      Google’s invalidity expert also explained that logical processes encompass web

 browser processes. (See Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 67:21–68:4 (“Q: What about the

 first logical process. . . . Where is that? A: It’s the same as the first web browser process. . . . A

 web browser process is going to be a logical process. . . . It’s the way the computer works. It starts

 processes. And a web browser process would be a logical process.”) (Testimony of Dr. Arbaugh)).

        [FF43]      Dr. Dunsmore testified, consistent with Dr. Arbaugh’s explanation, that “a

 logical process could be just about anything. It could be a process that was running, working with


                                                  15
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 16 of 66 PageID #: 22669




 a gaming system. It could be a process that’s running working with email. It could be a process

 working with web browsers.” (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 12:16–13:2 (Testimony of

 Dr. Dunsmore)). When asked about the types of programs that would be included as “secure

 logical processes,” Dr. Dunsmore testified that Column 16 of the ’247 Patent specification

 discloses to a person of ordinary skill in the art “that there could be . . . a number of things that

 could be done by these processes. And among those would be . . . processes that are part of a web

 browser. So the specification specifically talks about . . . a web browser program and processes

 that work with that.” (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 6:24–9:1).

        [FF44]      As such, Dr. Dunsmore explained that those skilled in the art reading Column

 14 would understand that P1 and P2 can refer to two processes, both of which are accessing data

 from the Internet, which thus meet the Court’s construction of “web browser process”—i.e., a

 process that can access data on websites. (See id. at 9:21–10:21 (“Here we have two processes,

 P1 and P2. And both of them are retrieving data from the network, and that’s exactly what needs

 to be done by the processes of a web browser. Q: And does P1 and P2 accessing website data

 meet . . . the Court’s definition of what a web browser process is? A: Yes, it does.”)).

        [FF45]      Dr. Dunsmore also explained that Column 16 of the ’247 Patent specification

 would disclose to a person of skill in the art the various types of processes that could be executed

 in a secure logical process, including the “functions of a web browser program.” (Id. at 7:14-8:9

 (“Q: Professor Dunsmore, how would a person of ordinary skill understand or interpret these

 disclosures that we’ve just looked at in column 16? A: Well, a person of ordinary skill would

 realize that there could be . . . a number of things that could be done by these process [sic]. And

 among those would be . . . processes that are part of a web browser.”)).




                                                  16
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 17 of 66 PageID #: 22670




        [FF46]      However, Dr. Dunsmore also noted at trial that the term “web browser process”

 is never used in the ’247 Patent specification to describe Figure 6. (Id. at 38:1–6). Although

 the ’247 Patent specification does not expressly refer to two instances of “web browser” or

 “browser” programs in describing the claimed invention, the Court notes that the ’247 Patent

 specification explains that prior art solutions “could significantly slow or preclude the interactive

 nature of many applications such as gaming, messaging, and browsing.” PTX-001 at 6:16–20.

        [FF47]      As further stated in the ’247 Patent specification, the “interactive network

 process” embodiment describes P1 120 connecting to the “network,” PTX 001 at 14:23–24, which

 is defined as the “Internet, a LAN, WAN, VPN, etc.,” id. at 10:5–7.

        [FF48]      Google’s expert, Dr. Kogan, disputed Dr. Dunsmore’s opinion and testified that

 the embodiment disclosed in Figure 6 and Column 14 of the ’247 Patent was limited to “online

 gaming.” (Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 145:1–23). Dr. Kogan’s opinion was that there

 was no disclosure of web browser processes in the ’247 Patent specification:

                A: . . . Well, Figure 6 kind of goes along with some text that’s in the
        specification. There's a bunch of text that talks all about that Figure 1, and you’ve
        heard people talking about that. And that Figure 1 is about browsing the Internet.
        Figure 6 is a different thing. As we can see in the text that’s blocked here, Figure
        6 is about online gaming carried out on computer system 100. Now, the computer
        system 100, that’s the two processor/two memory space thing we keep seeing in
        Figure 1. So this is just a use case of how that works with respect to running games.
        So, you know, you’re – I’m sure you’ve had kids or grandkids or – they’re all
        playing Call of Duty and games with their friends, and you can’t get the headphones
        off their heads.

                 Q: How does Figure 6 relate to web browsers?

                A: Well, Figure 6 doesn’t relate to web browsers because games deal with
        game servers on the Internet. There’s a lot of stuff on the Internet, and everything
        on the Internet is not a website. And everything that comes and goes on the Internet
        is not website data. So when you have a game running on your computer, your
        game is talking to a specific game server, and that game server is providing you
        game data, not website data.



                                                  17
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 18 of 66 PageID #: 22671




 (Id.). Dr. Kogan testified that many types of data are exchanged over the Internet, not just website

 data for web browsing. Thus, Dr. Kogan’s expert opinion was that processes that access

 “interactive network process status data” from a network are not accessing “website data” and

 cannot fit the Court’s definition of “web browser process.” (Id.).

        [FF49]       Figure 6 refers to the broader “interactive network process” and denotes

 “interactive network process status data” being received from the network connection (step 620),

 the first process on P1 receiving the “interactive network process status data” from P2 (step 640),

 and that the “updated interactive network process status data” is passed back to the network via

 the network connection (step 660). PTX-001, Figure 6. Online gaming is never mentioned in

 Figure 6, which instead refers more broadly to an “interactive network process.” Id. The

 specification also makes clear that online gaming is just one example of an “interactive network

 process” described in Figure 6. (Id., at 14:3-4, 14:28-30).

                        b.     “One Processor” Limitation of Claim 43 of the ’500 Patent and
                               Claim 67 of the ’528 Patent

        [FF50]       Asserted Claim 43 of the ’500 Patent depends from independent Claim 41,

 which recites in relevant part: “A computer program product . . . having at least one electronic

 data processor communicatively coupled to a first memory space with at least one system file and

 a second memory space. . . .” FF ¶ 33 (emphasis added).

        [FF51]       Asserted Claim 67 of the ’528 Patent depends from independent Claim 64,

 which recites in relevant part: “A computer program product . . . having at least one electronic

 data processor communicatively coupled to a first and second memory space. . . .” FF ¶ 35

 (emphasis added).




                                                  18
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 19 of 66 PageID #: 22672




        [FF52]     Both parties’ experts testified at trial that these two Asserted Claims require

 only one processor. (Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 148:2–22 (Testimony of Dr. Kogan);

 Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 33:8–25 (Testimony of Dr. Dunsmore)).

        [FF53]     The parties’ experts also agreed that although two processor cores may be on a

 single processor chip, each processor core still constitutes a separate processor. (Dkt. No. 264

 (Trial Tr. 2/7/17 am) at 51:5–16; Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 148:2–10).

        [FF54]     Although Figure 1 of the ’247 Patent specification depicts the first processor P1

 120 and second processor P2 140 as physically separate data processors, PTX-001 at Fig. 1, Figure

 9 depicts an alternative embodiment using a single, physical processor chip:




 PTX-001 at Fig. 9.




                                                19
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 20 of 66 PageID #: 22673




        [FF55]        Column 16 of the ’247 Patent specification explains: “In accordance with a

 preferred embodiment of the present invention, an alternate configuration for computer system

 100 is illustrated in FIG. 9. Computer system 100 comprises a video processor 970, processor

 960, and a memory data storage area 950.” PTX-001 at 16:8–10 (emphasis added).

        [FF56]        Column 16 of the ’247 Patent specification further discloses: “Processor 960

 may further comprise multiple processor cores, illustrated by 1st processor 920 and 2nd processor

 940.” Id. at 16:10–12. (emphasis added). Since “[m]icroprocessors manufactured with multiple

 processor cores are becoming common in the industry, and such multi-core processors may be

 particularly advantageous when used in accordance with the present teachings,” the ’247 Patent

 explains that “[i]t is understood that processor 960 may contain more than 2 processor cores.” See

 id. at 16:12–17.

        [FF57]        Additionally, the ’247 Patent specification teaches that “the functions carried

 out by processors 920 and 940 may comprise separate, secure logical processes executing on the

 same physical processor.” PTX-001 at 16:22–24 (emphasis added). The specification continues

 immediately thereafter with examples of embodiments of the invention implemented using two

 logical processes:

        For example, a first logical process may comprise executing instructions necessary
        to carry out the functions of an operating system, or the first logical process may
        comprise executing instructions necessary to carry out the functions of a first
        computer program, including but not limited to a word processor. A second logical
        process may comprise executing instructions necessary to carry out the functions
        of a web browser program, or may comprise executing instructions necessary to
        carry out the functions of an instant messenger program, for example. A computer
        system 100 constructed in accordance with the principles of the present invention
        would be capable of disallowing a secure logical process, such as the second logical
        process described above, access to certain memory spaces, and/or disallowing a
        secure logical process from initiating access to another logical process. For
        example, the functions carried out by P2 140 (FIG. 1) may comprise a secure logical
        process, which may be configured to be unable to automatically initiate access to
        either M1 110 or another logical process performing the functions of P1 120.

                                                  20
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 21 of 66 PageID #: 22674




 PTX-001 at 16:24–34 (emphasis added).

         [FF58]      However, Dr. Dunsmore testified that the ’247 Patent specification’s teaching

 that “[p]rocessor 960 may further comprise multiple processor cores,” FF ¶ 56, signals to those

 skilled in the art that the invention may be executed on multiple processor cores, but could also be

 executed on a single processor. (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 6:24–7:11, 8:2–15 (opining

 that the “specification in the patent says that, in fact, instead of being separate processors, these

 can simply be separate processes that are executing on the same physical processor, a single

 processor. . . . [and that] the patent specification speaks to . . . both doing this on a single processor

 or on a multi-core processor”)).

         [FF59]      Moreover, the Summary of the Invention never refers to physical processors,

 but instead notes that an “object of the present invention” is to provide a computer system capable

 of executing instructions in a “first logical process” and “second logical process,” and that malware

 “downloaded from the network and executing as part of the second logical process is incapable of

 initiating access to the first memory space.” PTX-001 at 7:63–8:19. This is described in column

 16, which makes clear that the functions carried out by the processors “may comprise separate,

 secure logical processes.” Id. at 16:23–24.

         [FF60]      The ’247 Patent specification notes specifically that the functions of P1 120 in

 Figure 1 may be carried out by a first logical process, and the functions of P2 140 may be carried

 out by a second logical process:


         [a] computer system 100 constructed in accordance with the principles of the
         present invention would be capable of disallowing a secure logical process, such as
         the second logical process described above, access to certain memory spaces,
         and/or disallowing a secure logical process from initiating access to another logical
         process. For example, the functions carried out by P2 140 (FIG. 1) may comprise a
         secure logical process, which may be configured to be unable to automatically



                                                    21
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 22 of 66 PageID #: 22675




        initiate access to either M1 110 or another logical process performing the functions
        of P1 120.

 Id. at 16:34–43.


        [FF61]      Google’s expert, Dr. Kogan, provided conclusory testimony—without

 reference to any portion of the intrinsic record of the ’247 Patent—that the single processor

 limitation is not disclosed by the ’247 Patent specification:

        Q. And finally, have you heard of something called the original patent rule?
        A. Yes, I have.
        Q. And have you reached any conclusions regarding that rule?
        A. Yes, I have. The original patent rule, as a result of it, the – the patents that the
        claims with one single processor are not supported by the specification, and,
        therefore, by the original patent rule, they are invalid. Trust me, the original patent
        rule is big and ugly, and I can’t remember all the legal standards specifically, but it
        speaks to if the specification doesn’t call out exactly what’s being asked for, you
        can’t have it. And so the original patent rule is – renders the two claims with a
        single processor invalid. . . .

 (Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 150:15–151:6). In post-trial briefing, Google argues that

 Figure 9 of the ’247 Patent, which depicts two processors, informs the disclosure of Column 16 of

 the ’247 Patent’s specification and indicates that Column 16 does not clearly disclose a single

 processor embodiment. (Dkt. No. 292 at 17–19).

                        c.      A First Web Browser Process Passing Data to a Second Web
                                Browser Process Limitation of Claim 43 of the ’500 Patent, Claim
                                67 of the ’528 Patent, and Claim 49 of the ’529 Patent

        [FF62]      Claim 43 of the ’500 Patent depends from Claim 41, which recites in relevant

 part: “pass data from the first web browser process to the second web browser process.” FF ¶ 33.

        [FF63]      Claim 49 of the ’529 Patent depends from Claim 36, which recites in relevant

 part: “passing data from the first web browser process to the at least one second protected web

 browser process.” FF ¶ 36.




                                                  22
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 23 of 66 PageID #: 22676




        [FF64]      Claim 67 of the ’528 Patent depends from Claim 64, which recites in relevant

 part: “pass data from the first web browser process to the second web browser process.” FF ¶ 35.

        [FF65]      Google contends that Claim 43 of the ’500 Patent, Claim 49 of the ’529 Patent,

 and Claim 67 of the ’528 Patent are invalid under § 251 for failure to disclose a first web browser

 process that passes and/or exchanges website data with the second web browser process. (Dkt.

 No. 292 at 23).

        [FF66]      Google submitted this § 251 invalidity ground in its Rule 50(a) motion on the

 papers and did not present oral argument to the Court. FF ¶¶ 15–17.

        [FF67]      Plaintiffs argue that Google waived this argument because it failed to offer

 evidence at trial on the question of whether a person of ordinary skill in the art would consider the

 “passing” or “exchanging” of website data between the first and second web browser processes as

 adequately disclosed. (Dkt. No. 295 at 12). Google admits that it did not present any expert

 testimony regarding this argument at trial. (Dkt. No. 320 at 3–4 (acknowledging that “[t]he record

 from the jury trial provides an incomplete record of extrinsic evidence on Google’s § 251 invalidity

 defenses” and recognizing that “neither party presented separate extrinsic evidence on th[is

 original patent] defense[]”)).

        [FF68]      Although Google “request[ed] that the parties be permitted to present evidence

 and live witness testimony at the bench trial to provide the Court with a complete record on which

 to decide § 251 invalidity” (Dkt. No. 320), the Court clarified that it did “not intend to conduct a

 new evidentiary hearing in this regard” because Google already had an opportunity to provide such

 evidence before the jury and the Court. (See Dkt. No. 327). See also FF ¶¶ 16–17.

        [FF69]      The Court finds that Figure 6 of the ’247 Patent is a flow chart that discloses:

 (1) processor P2 retrieving “interactive network process” status data, (2) processor P2 passing the



                                                  23
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 24 of 66 PageID #: 22677




 data to processor P1, and (3) then processor P1 passing the updated “interactive network process

 status data” back to processor P2:




 PTX-001 at Fig. 6.

        [FF70]     When describing Figure 6, the ’247 Patent specification notes that a “interactive

 network process” could be an “interactive game” but does not limits an “interactive network

 process” to online games. PTX-001 at 14:3–4 (“Interactive network process such as interactive

 gaming”) (emphasis added); id. at 14:30–31 “allows an interactive network process, such as online

 gaming”) (emphasis added).



                                                24
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 25 of 66 PageID #: 22678




        [FF71]      The ’247 Patent specification makes a similar distinction between “interactive

 network process status data” and “game status data” or “game status information,” signifying that

 “interactive network process status data” is broader than just “game status data.” See PTX-001 at

 14:49–51 (“By using exemplary process 600 (or an equivalent). . . . The 120-120 system may be

 advantageously configured to only accept game status information. . . .”) (emphases added); see

 also id. at 14:28–31 (“In accordance with a preferred embodiment of the present invention, an

 exemplary process flow 600, illustrated in FIG. 6, allows an interactive network process, such as

 online gaming, to be carried out on computer system 100.”) (emphasis added).

        [FF72]      Therefore, the Court views the specification of the ’247 Patent as clearly

 disclosing the first and second processes, P1 and P2, exchanging “interactive network process

 status data” (PTX-001 at 14:28–45). The term “interactive network process” on its face includes

 web browser processes, which by definition interact with the network. The Court finds that,

 consistent with Figure 6, Column 14 of the ’247 Patent specification discloses passing “interactive

 network process status data” from processor P1 to processor P2 and back to processor P1. See

 PTX-001 at 14:32–45; see also FF ¶ 69.

        [FF73]      Additionally, Plaintiffs’ expert Dr. Dunsmore testified at trial with respect to

 Claim 43 of the ’500 Patent, Claim 67 of the ’528 Patent, and Claim 49 of the ’529 Patent, that the

 “data” passed from the “first web browser process” to the “second web browser process” must be

 “website data.” (Dkt. No. 270 (Trial Tr. 2/9/17 am) at 119:2–23). He testified that a POSITA would

 interpret P1 and P2 as “web browser processes” because both are capable of accessing website

 data. (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 7:14–8:9, 9:21–10:21, 12:16–24, 67:21–68:4).

        [FF74]      This is consistent with Figure 1, which discloses a two-way communication

 arrow between P1 and P2. Compare FF ¶¶ 61–63 with PTX-001 at Fig. 1.



                                                 25
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 26 of 66 PageID #: 22679




 PTX-001 at Fig. 1 (highlighting added).


        [FF75]     Dr. Dunsmore testified that a person of ordinary skill in the art would interpret

 P1 and P2 as “web browser processes” because both are capable of accessing website data. See

 FF ¶¶ 43–46.

                      d.      A First Web Browser Process Initializing a Second Web Browser
                              Process Limitation of Claim 49 of the ’529 Patent

        [FF76]     Claim 49 of the ’529 Patent recites an additional feature of the two “web

 browser processes,” requiring that the “first web browser” “initialize” the “second web browser

 process.” Specifically, Claim 49 depends from Claim 36 of the ’529 Patent, which recites in

 relevant part: “executing instructions in the first web browser process, wherein the first web



                                                26
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 27 of 66 PageID #: 22680




 browser process is configured to access data contained in the first memory space and to initialize

 the at least one second protected web browser process.” FF ¶ 36.

         [FF77]      Google submitted this § 251 invalidity ground in its Rule 50(a) motion on the

 papers and did not present oral argument to the Court. FF ¶¶ 15–17.

         [FF78]      Plaintiffs argue that Google waived this argument because it failed to offer

 evidence at trial on this issue. (Dkt. No. 295 at 13). Google admits that it did not present any

 expert testimony regarding this argument at trial. (Dkt. No. 320 at 3–4 (acknowledging that “[t]he

 record from the jury trial provides an incomplete record of extrinsic evidence on Google’s § 251

 invalidity defenses” and recognizing that “neither party presented separate extrinsic evidence on

 th[is original patent] defense[]”)).

         [FF79]      Although Google “request[ed] that the parties be permitted to present evidence

 and live witness testimony at the bench trial to provide the Court with a complete record on which

 to decide § 251 invalidity” (Dkt. No. 320), the Court clarified that it did “not intend to conduct a

 new evidentiary hearing in this regard” because Google already had an opportunity to provide such

 evidence before the jury and the Court. (See Dkt. No. 327). See also FF ¶¶ 16–17.

         [FF80]      Figure 2 of the ’247 Patent specification describes “(P1)” instructing “(P2)” to

 initiate a “protected process” and open one or more process windows (step 220). PTX-001 at Fig.

 2. The discussion of Figure 2 discloses the user launching of a “protected process” such as Internet

 Explorer or Netscape Navigator. Id. at 10:64–11:2. A user inputs commands to launch the overall

 program. Id. at 11:2–4; see also id. at Fig. 2, step 210. The ’247 Patent specification then describes

 “1st processor 120” (P1) instructing the “2nd processor 140” (P2) to initiate the protected process

 and open one or more process windows. Id. at 11:4–6. The specification further explains that the

 protected process may be “browsing the internet.” Id. at 11:6–10.



                                                  27
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 28 of 66 PageID #: 22681




        [FF81]        Figure 10 of the ’247 Patent specification further discloses “1st processor (P1)

 instruct[ing] 2nd processor (P2) to initiate protected process and open process window.” PTX-001,

 Fig. 10. The ’247 Patent specification then describes Figure 10 as disclosing “processor P1 120

 instruct[ing] processor P2 140 to initiate a protected process and open a process window.” Id. at

 17:16–18. The specification also explains that that the “method of operating a computer system

 involving data encryption” prior to sending data to processor P2 “ as set forth in Figure 10 and

 described in Column 17 is “[i]n accordance with the present teachings” and “[i]n accordance with

 a preferred embodiment of the present invention.” See id. at 17:11–13, 33–35.

        [FF82]        The Court finds that the ’247 Patent specification (in the figures and in multiple

 places throughout the detailed description) discloses that processor P1 is capable of opening and/or

 initializing processes on processor P2. The specification further discloses that the functions carried

 out by processor P1 and processor P2 can also be carried out by, and referred to as, “logical

 processes.” See FF ¶ 59–60. It is undisputed that “logical processes” can be any number of

 computer program processes including “web browser processes.”                  See FF ¶¶ 37, 41–47.

 Additionally, the ’247 Patent specification discloses a user opening a web browser program,

 followed by P1 instructing P2 to open one or more protected process windows for web browsing.

 FF ¶ 80–81.

                 2.      Facts Relevant to Google’s Recapture Defense

        [FF83]        At trial, Plaintiffs’ expert Dr. Dunsmore agreed that the Claim 43 of the ’500

 Patent and Claim 67 of the ’528 Patent encompass a single processor system, whereas the ’247

 Patent’s issued claims do not. (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 33:8–25.) Google’s expert

 Dr. Kogan testified that the first step of the recapture is met. (Dkt. No. 268 (Trial Tr. 2/8/17 pm)




                                                   28
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 29 of 66 PageID #: 22682




 at 148:2–22). Plaintiffs did not dispute the first step of the recapture test in post-trial briefing.

 (See Dkt. No. 295 at 14–23).



                        a.      Threshold Inquiry Regarding Overlooked Aspects of the ’247
                                Patent

        [FF84]      While the ’247 Patent describes a system that includes two processors, the

 original claims of the ’247 Patent were not so limited. Originally filed Claim 1 of the ’609

 Application recited a method of operating a computer system with “a first logical process” and “a

 second logical process,” but it did not specify how many processors the system included:

        1. A method of operating a computer system, comprising the steps of:
                executing instructions in a first logical process, wherein the first logical
        process is capable of accessing data contained in a first memory space and a second
        memory space;
                executing instructions in a second logical process, wherein the second
        logical process is capable of accessing data contained in the second memory space,
        the second logical process being further capable of exchanging data across a
        network of one or more computers;
        ...
                wherein the computer system is configured such that malware program
        downloaded from the network and executing as part of the second logical process
        is incapable of initiating access to the first memory space.

 See PTX-007 at R00000587 (emphasis added).

        [FF85]      Similarly, originally filed Claim 15 of the ’609 Application, reproduced in part

 below, recited executing a “first logical process” and “second logical process” on “at least one

 electronic data processor”:

        15. A computer system, comprising:
        at least one electronic data processor capable of executing instructions;
        ...
                    wherein the electronic data processor, first and second memory space,
        and video processor are configured for performing the steps of:
                        executing instructions in a first logical process, wherein the first
        logical process is capable of accessing data contained in the first memory space
        and the second memory space;
                        executing instructions in a second logical process, wherein the

                                                  29
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 30 of 66 PageID #: 22683




        second logical process is capable of accessing data contained in the second memory
        space, the second logical process being further capable of exchanging data across
        a network of one or more computers;
        ....

 Id. at R00000591 (emphasis added).

        [FF86]      Although the originally filed Claims 1 and 15 of the ’609 Application recited a

 first logical process with access only to the first memory space and second memory space, the

 claims further recited a second logical process with access to the second memory space and that

 was capable of exchanging data across a network of computers. See FF ¶¶ 84, 85. Accordingly,

 the originally filed Claims 1 and 15 of the ’247 Patent set forth a first and second logical process

 where only the second logical process had access to the network. (See id.)

        [FF87]      In contrast, the challenged reissue claims (Claim 43 of the ’500 Patent and

 Claim 67 of the ’528 Patent) contain a first and second web browser processes (not merely logical

 processes of any type), and thus by definition both processes require access to the network. See

 FF ¶¶ 33, 35; see also FF ¶¶ 7–9, 40–47.

        [FF88]      Google’s expert, Dr. Arbaugh, opined that the original ’247 Patent required a

 second processor to isolate the computer system from the network. (Dkt. No. 268 (Trial Tr. 2/8/17

 pm) at 112:10–113:7). Additionally, Dr. Kogan, another Google expert, testified that the Asserted

 Patents (i.e., the reissue patents) disclosed a different invention from the ’247 Patent (the original

 patent), albeit he inconsistently couched his opinion as applying only for the original patent rule

 and not the rule against recapture. (Dkt. No. 268 (Trial Tr. 2/8/17 pm) at 30:5–31:5).

        [FF89]      Google argues that Dr. Dunsmore essentially conceded on cross-examination

 that, were the original filed-for claims read broadly enough, they could encompass a first logical

 process with access to the network (i.e., a “web browser process”). (E.g., Dkt. No. 271 (Trial Tr.

 2/9/17 pm) at 41:6–23). Such a reading, however, would eschew any reliance on the intrinsic

                                                  30
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 31 of 66 PageID #: 22684




 record and the critical context it provides—essentially reading the ’247 Patent’s claim language in

 a vacuum.

        [FF90]      Furthermore, the Court previously determined that “the essence of the invention

 claimed in the ’247 Patent was isolation—only the second logical process could access the network;

 the rest of the system could not.” (Dkt. No. 212 at 8 (Magistrate Judge’s Report and

 Recommendation); see also Dkt. No. 226 (Order Adopting)). In contrast, the Court found that the

 Asserted Claims of the reissue patents are “directed to processes that occur on web browsers and

 thus are not related to isolation.” (Dkt. No. 212 at 8; see also Dkt. No. 226). This conclusion is

 consistent with the Inventors’ representations to the PTO to advance prosecution on the ’609

 Application. (See PTX-007 at R00000681 (“[T]he physical hardware separation or partitioning of

 instruction execution on physically separate processors (or processor cores), as taught by the

 Applicants, allows malicious instructions to be executed within the second logical process, using

 the second electronic data processor operating in a protected mode.”).

        [FF91]      The Court also noted that determination of whether a reissue claim was

 patentably distinct over the original claims required consideration of whether the reissue claims

 were obvious in light of the original claims. (Dkt. No. 212 at 9). Neither party at summary

 judgment presented evidence on the issue of obviousness, and the Court denied Google’s motion

 because of unresolved issues of fact. (Id. at 10). Notwithstanding the opportunity to present

 evidence on obviousness at trial, Google failed to do so.

        [FF92]      Additionally, the Court finds that Google’s argument (for its original patent

 requirement challenge under § 251) to be a concession that reinforces the Court’s prior conclusion

 that the Asserted Patents are in essence directed to a different invention than the original claims of

 the ’247 Patent. (Dkt. No. 251 at 5–6 (Google’s Rule 50(a) Motion) (arguing that “the invention



                                                  31
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 32 of 66 PageID #: 22685




 disclosed in the reissue patents is entirely different from the one disclosed in the original ’247

 Patent . . . [The] first logical process ran on the first processor and a second logical process ran on

 the second processor, and only the second process . . . was a network-interface program or

 browser.”) (emphasis added)).

                        b.      Facts Relevant to the Recapture Test

        [FF93]      Originally filed Claim 1 of the ’609 Application claimed a “first logical process”

 and “second logical process.” FF ¶ 84.

        [FF94]      Originally filed Claim 15 of the ’609 Application claimed “at least one

 electronic data processor” executing a “first logical process” and “second logical process.”

 FF ¶ 85.

        [FF95]      During prosecution of the ’609 Application, the PTO examiner rejected

 originally filed Claim 1 as anticipated by U.S. Patent No. 6,192,477 (“Corthell”). PTX-007 at

 R00000651–52. With respect to originally filed Claim 1, the examiner did not discuss whether

 Corthell discloses multiple processors, presumably because Claim 1 was not limited to a particular

 number of processors. Id. at R00000651; see also FF ¶ 84.

        [FF96]      During prosecution of the ’609 Application, the PTO examiner also rejected the

 originally filed Claim 15 as obvious in view of U.S. Patent Nos. 6,578,140 (“Policard”) and

 5,673,403 (“Brown”). (PTX-007 at R00000656.) With respect to originally filed Claim 15, the

 examiner reasoned that since the claim could be interpreted to encompass a multiprocessor system

 executing on multiple operating systems, Claim 15 was obvious over Policard in view of Brown

 because Policard describes a system in which two processors operated in “dual, separate operating

 systems.” See id. at R00000650, 656.




                                                   32
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 33 of 66 PageID #: 22686




        [FF97]      On April 29, 2008, Plaintiffs responded by amending Claims 1 and 15 to recite

 at least two processors. Specifically, Plaintiffs amended Claim 1 of the ’609 Application,

 reproduced in part below, to require “having at least a first and second electronic data processor”:

        1. (Currently Amended) A method of operating a computer system having at least
        a first and second electronic data processor capable of executing instructions
        using a common running an operating system, comprising the steps of:
                executing instructions in a first logical process within the common
        operating system using the first electronic data processor, wherein the first
        logical process is capable of accessing data contained in a first electronic memory
        space and a second memory space;
                executing instructions in a second logical process within the common
        operating system using the second electronic data processor, wherein the second
        logical process is capable of accessing data contained in a the second electronic
        memory space, the second logical process being further capable of exchanging data
        across a network of one or more computers;
        ...
                wherein the computer system is configured such that the second electronic
        data processor is operating in a protected mode and data residing on the first
        electronic memory space is protected from corruption by a malware process
        downloaded from the network and executing on as part of the second logical
        process.

 PTX-007 at R00000672 (amendments indicated).

        [FF98]      Likewise, Claim 15 of the ’609 Application, reproduced in part below, was

 amended to require a “multi-processor” system with “a first and second electronic data processor”:

        15. (Currently Amended) A multi-processor computer system using a common
        operating system, comprising:
                    at least a first and second one electronic data processor capable of
        executing instructions using the common operating system;
                    ...
                        wherein the first and second electronic data processor processors,
        first and second memory space, and video processor are configured for performing
        the steps of:
                                executing instructions in a first logical process with the first
        electronic data processor, wherein the first logical process is executing within the
        common an operating system and is capable of accessing data contained in the first
        memory space and the second memory space;
                                executing instructions in a second logical process with the
        second electronic data processor, wherein the second logical process is executing
        within the common operating system and is capable of accessing data contained in
        the second memory space, the second logical process being further capable of

                                                  33
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 34 of 66 PageID #: 22687




        exchanging data across a network of one or more computers;
                  ....

 Id. at R00000675–76 (4/29/2008 Amendment at 5–6); see also id. at R00000672.

        [FF99]     The Inventors relied on these amendments to traverse Corthell, Policard, and

 Brown. To distinguish Corthell, the Inventors argued that adding a “second electronic data

 processor” provides “physical isolation” between the first and second logical processes:

        As per claim 1, Examiner believes that Corthell discloses the Applicant’s claimed
        invention. . . . Corthell teaches the use of a computer system using a single
        electronic data processor (Figure 1, [block 102]), utilizing a redirector (Figure 2,
        [block 214]) and filter (Figure 2, [block 216]) mechanism to protect against attacks
        by malware. Corthell, therefore, teaches the use of a single electronic data
        processor that is necessarily executing all instructions. . . . While Corthell does
        teach partitioning of the memory space into a primary partition (Figure 2, [block
        204]) and a protected partition (Figure 2, [block 206]), he does not teach or suggest
        the partitioning of “secure” and “unsecure” instruction execution onto separate
        electronic data processors.

        In stark contrast, Applicants teach the use of a multi-processor computer having
        at least a first and second electronic data processor capable of executing
        instructions using a common operating system. . . . Such a configuration allows for
        a physical hardware separation or partitioning of instruction execution on
        physically separate processors (or processor cores), in contrast to Corthell’s
        teaching of executing all instructions on a single electronic data processor. By
        physically separating the execution of trusted instructions (the operating system
        running on the first electronic data processor, for example) from untrusted network
        process instructions (a Java script downloaded for the internet, for example), a
        higher level of security may be achieved.

 Id. at R00000679–80 (4/29/2008 Amendments/Remarks at 9–10) (emphasis added); compare with

 FF ¶¶ 84, 93.

        [FF100]    The Inventors made similar arguments as to the Policard and Brown references:

        Applicants understand the Examiners suggestion regarding independent claims 10
        and 15, and have amended the claims to specify a computer system having at least
        a first and second electronic data processor capable of executing instructions using
        a common operating system. Additionally, Applicants have incorporated elements
        of amended independent claim 1 . . . into the amended claims 10 and 15, further
        patentably distinguishing claims 10 and 15 from the teachings of Policard and
        Brown.




                                                 34
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 35 of 66 PageID #: 22688




 Id. at R00000685 (4/29/2008 Amendments/Remarks at 15) (emphasis added); compare with

 FF ¶¶ 85, 94.

        [FF101]     In issuing the Notice of Allowance for the ’609 Application, the examiner

 accepted “the Applicant’s argument that the prior art does not show a single operating system that

 executes on multiprocessors such that one processor handles processes from the Internet and

 other potentially malicious data in order to protect the file system on the other processors.” Id. at

 R00000709 (emphasis added). Thus, in order for the ’247 Patent to issue, the Inventors added the

 second processor limitation—which added physical isolation of the first logical process—to

 distinguish the isolated and non-isolated processes of Corthell, Policard, and Brown, which

 execute on the same processor. The ’609 Application—reciting at least two processors—issued

 as the ’247 Patent on January 27, 2009. PTX-001 at 1.

        [FF102]     As to prosecution of the Asserted Claims (e.g., of the reissue patents), Mr.

 Cioffi testified at trial that the Inventors intended to cover unclaimed embodiments that were

 originally disclosed in the’247 Patent specification. (Dkt. No. 263 at 97:24–98:6, 122:15–124:19.)

 In particular, the Inventors claimed “browser processes,” whereby the first logical process was no

 longer isolated from the network. PTX-010 at R00001550 (Claim 1), R00001557 (Claim 21). The

 Inventors also eliminated the requirement of a second electronic data processor for many of the

 reissue claims. (See id.).

        [FF103]     Dr. Dunsmore also testified at trial that the Inventors added the second

 electronic data processor requirement to the original ’247 Patent claims to physically isolate the

 first logical process from the network. (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 13:8–20). Since the

 first logical process in the reissued Asserted Patents was now a “browser process” with access to

 the network (i.e. non-isolated), there was no longer a need for the physical isolation from the



                                                  35
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 36 of 66 PageID #: 22689




 network afforded by the previously claimed the second electronic data processor. (Id.). Dr.

 Dunsmore agreed that these amendments surrendered all single-processor embodiments in the ’247

 Patent and were made for the purpose of distinguishing prior art. (Id. at 27:8–21, 30:5–18).

        [FF104]     Dr. Kogan similarly opined that Inventors’ amendment was made to distinguish

 prior art and had the effect of surrendering single-processor embodiments. (Dkt. No. 268 (Trial Tr.

 2/8/17 pm) at 147:1–148:1).

        [FF105]     The issue of § 251 recapture was raised by the PTO during the prosecution of

 the challenged reissue claims on two occasions. PTX-010 at R00001657–59, ¶¶ 4–8; PTX-11 at

 R00002194–95, ¶¶ 4–5. The PTO withdrew both recapture rejections in response to the Inventors’

 explanatory remarks. PTX-010 at R00001660–65, 1657–59, 1747–50, 1786–1805.

        [FF106]     In the first office action for the ’528 Patent, the PTO examiner raised rejections

 under recapture and anticipation, noting that the Inventors had “removed the limitation that the

 ‘second logical process executing on the second electronic data processor is’ capable of

 exchanging data across a network of one more computers” and that “the reissue claims were not

 materially narrowed in other respects, and therefore recapture exists.” PTX-010 at R00001657–

 59. The examiner explained that the claims of the ’247 Patent were interpreted “as having a

 processor dedicated to network communications and the claimed system to display the data from

 both processors in a windowed format. This interpretation was supported by the Applicant’s final

 amendment prior to allowance, which further specified that the system comprised two processors,

 one of which was capable of exchanging data across a network.” Id. at R00001659. However, the

 examiner did not re-raise Corthell as an anticipating prior art reference. See id. at R00001660–65.

        [FF107]     The Inventors explained that “the claims of [the ’247 Patent] do not include a

 limitation wherein a processor is dedicated to communicating across a network [and t]hus[]



                                                 36
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 37 of 66 PageID #: 22690




 recapture cannot apply . . . inasmuch as the claims of the [’247 Patent] do not recite a dedicated

 processor for communicating across the network.” Id. at R00001747. In response to the Inventors’

 argument, the PTO withdrew its rejection, finding the Inventors’ arguments “persuasive.” Id. at

 R00001786.

        [FF108]     However, the examiner subsequently raised a new anticipatory reference, U.S.

 Patent Application Publication No. 2002/0002673 (“Narin”), against all the reissue claims because,

 among other reasons, Narin disclosed two “browser processes.” See PTX-009 (’500 Patent File

 History) at R00001389–90 (11/17/2011 Final Rejection at 2–3); PTX-010 (’528 Patent File

 History) at R00001911–12 (11/14/2011 Final Rejection at 2–3); PTX-011 (’529 File History) at

 R00002314–15 (11/8/2011 Final Rejection at 2–3).

        [FF109]     The Inventors attempted to traverse Narin by explaining that Narin’s “closed

 [first] process” was not the same “first browser process” found in the reissue patents because

 Narin’s closed first process did not have access to the network. Id. at R00001866–871. The

 examiner acknowledged the Inventors’ argument that their “first browser process is a web process,”

 but noted the claims did not specify the “claimed browsers are actually web browsers.” Id. at

 R00001911–12.

        [FF110]     Based on the examiner’s remarks, the Inventors subsequently narrowed the

 term “browser process” to “web browser process” and specified that the “first browser process” is

 “capable of accessing data of a website via the network.” Id. at R00001973, 1979, 1990–91. As

 a result, the reissue claims were allowed. Id. at 2025.

        [FF111]     Dr. Dunsmore explained at trial that the Inventors, in claiming “web browser

 processes” in the reissue claims rather than the broader species of “logical processes,” materially

 narrowed the reissue claims by excluding all types of processes other than “web browser processes.”



                                                 37
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 38 of 66 PageID #: 22691




 (Dkt. No. 271 (Trial Tr. 2/9/17 pm) at 12:1–13:2). He further explained that this narrowing related

 directly to the surrendered subject matter: a single-processor embodiment where the first logical

 process was isolated from the network but the second process was not. (Dkt. No. 263 (Trial Tr.

 2/6/17 am) at 13:3–20, 14:12–19, 14:21–15:22). This is consistent with Mr. Cioffi’s testimony on

 the subject. (Id. at 181:3–9).

        [FF112]      Google argues that Asserted Claims 43 and 67 are not materially narrowed with

 respect to the surrendered subject matter because a single processor has been added back into the

 claims. This argument assumes that the surrendered subject matter in its totality was the single-

 processor embodiment. As the Court has noted, however, the surrendered subject matter was not

 merely a single-processor embodiment, but also the first process being isolated from the network

 and the second process not being isolated. See, e.g., FF ¶ 90.

 II.    CONCLUSIONS OF LAW

        A.      Legal Standard

                1.      Issues Tried to the Bench

        [CL1]        “In an action tried on the facts without a jury or with an advisory jury, the court

 must find the facts specially and state its conclusions of law separately.” Fed. R. Civ. P. 51(a)(1).

 “If a party has been fully heard on an issue . . . the court may enter judgment against the party on

 a claim or defense that, under the controlling law, can be maintained or defeated only with a

 favorable finding on that issue.” Fed. R. Civ. P. 52(c). Such a judgment “must be supported by

 findings of fact and conclusions of law.” Id.

        [CL2]        The purpose of these findings is to “afford[] . . . a clear understanding of the

 ground or basis of the decision of the trial court.” S. S. Silberblatt, Inc. v. U.S. for Use & Benefit

 of Lambert Corp., 353 F.2d 545, 549 (5th Cir. 1965) (internal quotation marks omitted); see also



                                                   38
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 39 of 66 PageID #: 22692




 Schlesinger v. Herzog, 2 F.3d 135, 139 (5th Cir. 1993) (explaining that trial courts need not “recite

 every piece of evidence” or “sort through the testimony of . . . dozen[s] [of] witnesses”).

        [CL3]        In making a particular finding, the district court “does not . . . draw any

 inferences in favor of the non-moving party and . . . [instead] make[s] a determination in

 accordance with its own view of the evidence.” Fairchild v. All Am. Check Cashing, Inc., 815

 F.3d 959, 964 n.1 (5th Cir. 2016) (internal quotation marks omitted). However, a district court

 must still arrive at each of its factual determinations based on the applicable burden of proof. In

 re Medrano, 956 F.2d 101, 102 (5th Cir. 1992) (reversing the district court because it applied the

 preponderance of the evidence standard rather than the clear and convincing standard in making

 its factual determinations under Rule 52).

                2.      Reissue of Patents under 35 U.S.C. § 251

        [CL4]        The reissue statute provides in relevant part that “[w]henever any patent is,

 through error, deemed wholly or partly inoperative . . . the Director shall . . . reissue the patent for

 the invention disclosed in the original patent. . . . No new matter shall be introduced into the

 application for reissue.” 35 U.S.C. § 251. Compliance with the statutory requirements of § 251

 is a question of law for the Court that may involve underlying determinations of fact. In re Youman,

 679 F.3d 1335, 1343 (Fed. Cir. 2012); Forest Labs., Inc. v. Ivax Pharm., Inc., 501 F.3d 1263, 1270

 (Fed. Cir. 2007); Medtronic, Inc. v. Guidant Corp., 465 F.3d 1360, 1373 (Fed. Cir. 2006); Pannu

 v. Storz Instruments, Inc., 258 F.3d 1366, 1370 (Fed. Cir. 2001); Hester Indus., Inc. v. Stein, Inc.,

 142 F.3d 1472, 1479 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 1468 (Fed. Cir. 1997).

        [CL5]        Google’s § 251 defenses present questions of law for determination by the

 Court analogous to claim construction and prosecution history estoppel. See Hester, 142 F.3d at

 1481. Nonetheless, where a question of law turns on how a person having ordinary skill in the art



                                                   39
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 40 of 66 PageID #: 22693




 would interpret disclosures in a specification, it is within the Court’s purview to make factual

 findings. Cf. Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845 F.3d 1357, 1369 (Fed. Cir. 2017)

 (noting the question of indefiniteness is a part of claim construction and therefore a question of

 law, but clarifying that “the district court’s underlying determination, based on extrinsic evidence,

 of what a person of ordinary skill would understand” is a question of fact reviewed for “clear

 error”).

                         a.     Original Patent Requirement Under 35 U.S.C. § 251

            [CL6]   The original patent requirement derives from the reissue statute’s language

 stating that a reissue patent must be “for the invention disclosed in the original patent.” 35 U.S.C.

 § 251(a) (emphasis added). The Federal Circuit has applied this language to require that the reissue

 claims be for the “same invention” as the original patent. Antares Pharma, Inc. v. Medac Pharma

 Inc., 771 F.3d 1354, 1358–59 (Fed. Cir. 2014).

            [CL7]   A “reissue claim is for the ‘same invention’ if the original patent specification

 fully describes the claimed inventions.” Id. at 1359 (citing U.S. Indus. Chems., Inc. v. Carbide &

 Carbon Chems. Corp., 315 U.S. 668, 676 (1942)). However, “for broadening reissue claims, the

 specification of the original patent must do more than merely suggest or indicate the invention

 recited in reissue claims; ‘[i]t must appear from the face of the instrument that what is covered by

 the reissue was intended to have been covered and secured by the original.” Forum US, Inc. v.

 Flow Valve, LLC, 926 F.3d 1346, at 1351–52 (Fed. Cir. 2019) (quoting U.S. Indus. Chems., 315

 U.S. at 676) (emphasis in original). Thus, “the essential inquiry under the ‘original patent’ clause

 of § 251 . . . is whether one skilled in the art, reading the specification, would identify the subject

 matter of the new claims as invented and disclosed by the patentees.” In re Amos, 953 F.2d 613,

 618 (Fed. Cir. 1991).



                                                   40
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 41 of 66 PageID #: 22694




        [CL8]       As the original patent requirement of § 251 compares the reissue claims to the

 disclosure of the original patent specification, it is “analogous to the written description

 requirement” of 35 U.S.C. § 112. See Antares, 771 F.3d at 1362 (Fed. Cir. 2014); see also In re

 Depomed Patent Litig., No. 13-4507, 2016 WL 7163647 at *28 (D.N.J. Sept. 30, 2016) (“‘[A]

 reissue application must find support in the original patent’s description such that the original

 description ‘clearly allow[s] persons of ordinary skill in the art to recognize that the inventor

 invented what is claimed.’” (quoting Antares, 771 F.3d at 1362)). However, unlike the written

 description requirement of § 112, to satisfy the original patent requirement of § 251, the reissue

 claims’ subject matter must be “clearly and unequivocally” disclosed—i.e., the “exact embodiment

 claimed on reissue” must be “expressly disclosed in the [original patent] specification.” See

 Antares, 771 F.3d at 1362–63; see also Depomed, 2016 WL 7163647 at *28 (“The original patent

 rule requires that reissue claims must be to matter ‘explicitly disclosed and taught rather’ than

 merely ‘suggested or indicated in the specification.’” (quoting Antares, 771 F.3d 1354, 1361)).

                        b.      Rule Against Recapture Under 35 U.S.C. § 251

        [CL9]       “The recapture rule bars a patentee from recapturing subject matter, through

 reissue, that the patentee intentionally surrendered during the original prosecution in order to

 overcome prior art and obtain a valid patent.” Youman, 679 F.3d at 1343. “Under this rule, claims

 that are ‘broader than the original patent claims in a manner directly pertinent to the subject matter

 surrendered during prosecution’ are impermissible.” Clement, 131 F.3d at 1468 (emphasis added).

        [CL10]      “Whether the claims of a reissue patent violate” the recapture rule under “35

 U.S.C. § 251, and thus are invalid, is a question of law.” In re Mostafazadeh, 643 F.3d 1353, 1358

 (Fed. Cir. 2011). Recapture is assessed using the following three-step inquiry:

        (1) whether and in what respect the reissue claims are broader in scope than the
        original patent claims;

                                                  41
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 42 of 66 PageID #: 22695




        (2) whether the broader aspects of the reissue claims relate to subject-matter
        surrendered in an original application; and

        (3) whether the reissue claims were materially narrowed in other respects, so that
        the claims may not have been enlarged.

 Greenliant Sys., Inc. v. Xicor LLC, 692 F.3d 1261, 1267 (Fed. Cir. 2012). If the answer to the first

 two questions is yes, and the last is no, “the surrendered subject matter has crept into the reissue

 claims and they are barred under the recapture rule.” Youman, 679 F.3d at 1345.

        [CL11]       However, the recapture rule is not triggered if the reissued claims are directed

 to “overlooked aspects” of the invention, such as “patentably distinct (1) inventions; (2)

 embodiments; or (3) species not originally claimed—not mere incidental features of the originally

 claimed invention.” Mostafazadeh, 643 F.3d at 1360.

        B.      Analysis

        [CL12]       The Court first considers whether Google has met its burden to show by clear

 and convincing evidence that the Asserted Claims are invalid under the original patent requirement

 of 35 U.S.C. § 251. See U.S. Indus. Chems., 315 U.S. at 678 (“[I]t is the duty of a court to

 determine for itself, by examination of the original and the reissue, whether they are for the same

 invention.”); cf. Fisher-Price, Inc. v. Safety 1st, Inc., 109 F. App’x 387, 393 (Fed. Cir. 2004)

 (explaining that the accused infringer has “the burden of proving by clear and convincing evidence

 that the written description requirement [i]s not met”).

                1.      Original Patent Requirement of § 251

                        a.      Two or More “Web Browser Processes” Limitation of the Asserted
                                Claims

        [CL13]       Each of Asserted Claims require two or more “web browser processes.”

 FF ¶¶ 32–36. A “web browser process” as set forth in the Asserted Claims is a “process that can


                                                  42
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 43 of 66 PageID #: 22696




 [directly or indirectly] access data on websites.” See FF ¶ 7–9. Accordingly, for the Asserted

 Claims to satisfy the original patent requirement of § 251, the ’247 Patent specification must

 “clearly and unequivocally” disclose an “exact embodiment” with two or more “process[es] that

 can [directly or indirectly] access data on websites.” See Antares, 771 F.3d at 1362–63; see also

 FF ¶¶ 7–9.

        [CL14]      Google argues that “[t]here is no clear and unequivocal disclosure in the ’247

 Patent specification” of the term “first web browser process.” (Dkt. No. 292 at 15). Specifically,

 Google contends that the ’247 Patent specification only discloses a second logical process capable

 of accessing website data, and thus there is no disclosure of a first process that can access data on

 websites (i.e., a “first web browser process”). (Id. at 19). Google relies on Dr. Kogan’s opinion

 that Figure 6 and Column 14 of the ’247 Patent specification are limited to online gaming such

 that “interactive network process status data” is not “website data,” and therefore Figure 6 and

 Column 14 cannot refer to “web browser processes.” FF ¶ 48.

        [CL15]      Plaintiffs counter that Dr. Kogan’s opinions narrowly interpret the embodiment

 disclosed at Figure 6 and Column 14 of the ’247 Patent specification. They assert that Column 14

 describes “online gaming” as an example of an “interactive network process.” (Dkt. No. 295 at

 56.)   They further contend that Figure 6 of the ’247 Patent identifies the broader “interactive

 network process” embodiment and specifies (1) that “interactive network process status data” is

 received from the network connection (step 620); (2) the first process on P1 receiving the

 “interactive network process status data” from P2 (step 640), and (3) the “updated interactive

 network process status data” being passed back to the network via the network connection (step

 660). FF ¶¶ 49. Moreover, Plaintiffs note Dr. Dunsmore’s disagreement with Dr. Kogan’s narrow

 interpretation of Figure 6 and Column 14. Dr. Dunsmore instead opined that a skilled artisan



                                                  43
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 44 of 66 PageID #: 22697




 would recognize these portions of the specification as disclosing two processes executing on two

 processors, both accessing data from the network—and therefore, disclosing first and second web

 browser processes. FF ¶¶ 44, 58.

        [CL16]      Google also argues that P1 and P2 in Column 14 refer to physical processors,

 not processes. (Dkt. No. 292 at 15). Plaintiffs respond that Google’s interpretation contradicts the

 clear language of the ’247 Patent specification when read as a whole. (Dkt. No. 295 at 6). Plaintiffs

 assert that the specification specifically notes (1) the functions of P1 120 in Figure 1 may be carried

 out by a first logical process, and (2) the functions of P2 140 may be carried out by a second logical

 process. (Id. at 67). The Court addresses this below in relation to the parties’ dispute over whether

 the “one processor” claim limitations violate § 251. See CL ¶¶ 31–38. In short, the Court agrees

 that the specification teaches an embodiment with two processes on a single processor. Id.

        [CL17]      On balance, the Court is persuaded that Google has not shown by clear and

 convincing evidence that the Asserted Claims violate the original patent rule. Despite Google’s

 arguments to the contrary, the Court finds that the ’247 Patent specification clearly and

 unequivocally discloses both first and second web browser processes.

        [CL18]      First, “interactive network process” is not limited online gaming processes.

 Google’s interpretation of the “interactive network process” embodiment of Column 14 of the ’247

 Patent is unduly narrow and is not supported by the specification’s express teachings. Figure 6

 refers more broadly to an “interactive network process” and is not limited to online gaming. FF

 ¶¶ 69–71. Column 16 of the ’247 Patent corresponds to Figure 6 and clearly indicates that online

 gaming is just one example of the “interactive network process” described in Figure 6. Id.

 Accordingly, the Court is persuaded that the ’247 Patent specification discloses online gaming as

 an example of an interactive network process. See, e.g., Williamson v. Citrix Online, LLC, 792



                                                   44
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 45 of 66 PageID #: 22698




 F.3d 1339, 1346–47 (Fed. Cir. 2015) (“This court has repeatedly ‘cautioned against limiting the

 claimed invention to preferred embodiments or specific examples in the specification.’”).

        [CL19]      Second, the “interactive network process status data” disclosed in Column 14

 of the ’247 Patent is likewise not limited to “game status data.” Although the ’247 Patent

 specification teaches that an “interactive network process” may be used, for online “gaming,” the

 specification teaches that “messaging[] and browsing” are also applications that have an

 “interactive nature.” See FF ¶ 46. Furthermore, the “interactive network process” embodiment

 describes P1 120 connecting to the “network,” which is defined in the ’247 Patent specification as

 the “Internet, a LAN, WAN, VPN, etc.” FF ¶ 47. Accordingly, the Court is persuaded that

 “interactive network process status data” includes “website data.”

        [CL20]      The specification does not use the terms “interactive network process” and

 “online game” interchangeably, but instead describes an online game as one example of an

 interactive network process. The Court finds that Figure 6 and Column 14 of the ’247 Patent

 specification are not limited to online gaming and game status data as Dr. Kogan suggests.

        [CL21]      Having rejected Google’s argument that the “interactive network process”

 embodiment of the ’247 Patent is limited to gaming processes and gaming data, the Court finds

 that Dr. Dunmore’s and Dr. Arbaugh’s trial testimonies are helpful in aiding the Court to

 understand what the ’247 Patent specification “actually say[s].”1 See U.S. Indus. Chems., 315 U.S.

 at 678 (“[I]t is permissible, and often necessary, to receive expert evidence to ascertain the meaning



 1
   Since Mr. Cioffi testified as a fact witness and inventor, his testimony is not helpful in
 determining what those skilled in the art would recognize as being disclosed by the ’247 Patent
 specification. FF ¶¶ 1, 21; see also Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437,
 1454 (Fed. Cir. 1984) (“It should be clear that that hypothetical person is not the inventor, but an
 imaginary being possessing ‘ordinary skill in the art’ created by Congress to provide a standard of
 patentability. . . . Realistically, courts never have judged patentability by what the real
 inventor/applicant/patentee could or would do.”).
                                                  45
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 46 of 66 PageID #: 22699




 of a technical or scientific term or term of art so that the court may be aided in understanding not

 what the instruments mean but what they actually say.”). Their testimonies indicate that those

 skilled in the art would understand that web browser processes are narrower members of the

 broader class of “interactive network processes”— a class that also includes gaming applications.

 Cf. U.S. Indus. Chems., 315 U.S. at 678 (“It is inadmissible to enlarge the scope of the original

 patent by recourse to expert testimony to the effect that a process described and claimed in the

 reissue, different from that described and claimed in the original patent, is, because equally

 efficacious, in substance that claimed originally.”) (emphasis added) (footnotes omitted).

        [CL22]      The Federal Circuit’s decision in Forum US, Inc. v. Flow Valve, LLC, outlines

 how expert testimony may be properly used to resolve the factual questions raised by Google’s

 “original patent” defense. See 926 F.3d at 1352 (“We apply the standard set forth in Industrial

 Chemicals and Antares to this case.”). In Forum, the specification disclosed, and all the original

 claims claimed, use of “arbors” in all embodiments of the invention. Id. at 1348–50. Although

 the plaintiff conceded there was no disclosure of an “arbor-less” embodiment of the invention, the

 plaintiff’s expert testified that a person of ordinary skill in the art would recognize an arbor-less

 embodiment was possible based on “boilerplate language [in the specification] that modifications

 can be made to the original disclosed invention.” Id. at 1352.

        [CL23]      The Federal Circuit affirmed summary judgment of invalidity and rejected the

 patentee’s reliance on a a person of ordinary skill’s understanding, stating that “[e]ven if a person

 of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be

 possible, that is insufficient to comply with the” original patent requirement. Id. at 1353. The

 court specifically rejected the plaintiff’s expert declaration because it “d[id] not aid the court in

 understanding what the ‘instruments . . . actually say,’ but instead assert[ed] what a person of



                                                  46
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 47 of 66 PageID #: 22700




 ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-

 less embodiment.” Id at 1352 (emphasis added).

        [CL24]      Here, in contrast to Forum, Plaintiffs have not conceded that the ’247 Patent

 specification fails to disclose the challenged limitations of the Asserted Claims. Instead of

 relying on a POSITA’s understanding that “modifications to the invention are possible,”

 Plaintiffs identify specific portions of the ’247 Patent specification corresponding to each

 challenged limitation and provide expert testimony explaining what such disclosures convey to a

 person of ordinary skill in the art. Simply put, the parties’ disputes here focus on whether such

 as skilled person would understand such portions of the ’247 Patent specification as clearly and

 unequivocally disclosing the Asserted Claims.

        [CL25]      Dr. Dunsmore testified that a person of skill in the art would recognize that (1)

 “interactive network process” encompasses web browser processes, and (2) “interactive network

 process status data” encompasses “website data.” FF ¶¶ 69–75. Dr. Dunsmore also opined that a

 logical process could be just about any process, including a “process working with web browsers.”

 FF ¶ 43. Indeed, the parties agree that a “logical process” includes a “web browser process.”

 Google concedes that “web browser processes” are a narrower subspecies of “logical processes”

 described throughout the specification. FF ¶ 41. Moreover, Google’s invalidity expert, Dr.

 Arbaugh, called the “first logical process” the “same as the first web browser process.” FF ¶¶ 42.

        [CL26]      Accordingly, substantial evidence indicates that the ’247 Patent specification

 clearly and unequivocally discloses both a first process capable of accessing website data (i.e., a

 “first web browser process”) and a second web browser process, in satisfaction of § 251. Antares,

 771 F.3d at 1362; see also Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 563 F.3d 1358, 1367

 (Fed. Cir. 2009) (explaining that the § 251 “inquiry is analogous to the written description



                                                 47
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 48 of 66 PageID #: 22701




 requirement under § 112, ¶ 1.”); cf. In re Wilder, 736 F.2d 1516, 1520 (Fed. Cir. 1984) (explaining

 in the context of the analogous § 112 analysis that “[i]t is not necessary that the claimed subject

 matter be described identically, but the disclosure originally filed must convey to those skilled in

 the art that applicant had invented the subject matter later claimed”).

        [CL27]      Moreover, Google’s § 251 arguments regarding web browser processes are

 contradictory. Google contends that the ’247 Patent specification does not clearly disclose a first

 “web browser process” for purposes of the original patent requirement because the specification’s

 disclosure of a first “logical process” is not specific enough and that “logical processes” could

 refer to a number of different software processes besides “web browser processes” (Dkt. No. 292

 at 19.) However, when alleging improper recapture, Google contends that the patents’ “first

 logical process” includes a process that “could ‘access website data,’” which is the precise

 definition of a “web browser process.” (Id. at 14–15). If a person of ordinary skill would recognize

 that the ’247 Patent specification’s disclosure of a “first logical process” encompasses a “web

 browser process,” then narrowing the disclosed “logical process” to directly claim a known sub-

 species (i.e., the “web browser process” of the Asserted Claims) is clearly and unequivocally

 within the scope of the original invention disclosed in the ’247 Patent specification.

        [CL28]      Furthermore, the ’247 Patent’s Summary of the Invention never refers to

 physical processors, but instead repeatedly notes that an “object of the present invention” is to

 provide a computer system capable of executing instructions in a “first logical process” and

 “second logical process,” and that malware “downloaded from the network and executing as part

 of the second logical process is incapable of initiating access to the ‘first memory space’.”

 FF ¶¶ 59–60. See Wireless Agents LLC v. Sony Ericsson Mobile Comm’cns AB, 189 F. App’x 965,

 966 (Fed. Cir. 2006) (“This description is not merely referring to a preferred embodiment; rather,



                                                  48
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 49 of 66 PageID #: 22702




 as part of the ‘Summary of the Invention,’ it is ‘commensurate with the invention as claimed.’”).

 (citing 37 C.F.R. 1.73). This is described in Column 16 of the ’247 Patent specification, which

 discloses that the functions carried out by the processors “may comprise separate, secure logical

 processes.” FF ¶¶ 59–60.

        [CL29]       While the exact term “web browser process” does not appear in the ’247 Patent

 specification, Google has not presented clear and convincing evidence demonstrating that those

 skilled in the art would not recognize the first and second “web browser processes” recited in the

 Asserted Claims as being disclosed by the ’247 Patent specification. As such, the Court is

 persuaded that those skilled in the art would recognize that the ’247 Patent specification’s

 “interactive network processes” embodiment encompasses the dual-web-browser process

 limitations set forth in the Asserted Claims. Such is sufficient to comply with the clear and

 unequivocal disclosure standard set forth in U.S. Industrial Chemicals and Antares. See Forum,

 926 F.3d at 1352.

        [CL30]       Accordingly, the Court finds that the ’247 Patent specification uses the terms

 “first” and “second” “logical processes” to refer interchangeably to P1 and P2, and that “logical

 processes” refer to a number of possible computer processes including “web browser processes.”

 See FF ¶¶ 31–47. As a result, the Court is persuaded that Google has not shown by clear and

 convincing evidence that the dual-web-browser processes of the Asserted Claims violate the

 original patent requirement of § 251.

                        b.      “One Processor” Limitation of Claim 43 of the ’500 Patent and
                                Claim 67 of the ’528 Patent

        [CL31]       Google contends that Claim 43 of the ’500 Patent and Claim 67 of the ’528

 Patent violate the original patent requirement of § 251 for claiming a “single processor.” (Dkt. No.

 292 at 17–19; Dkt. No. 297 at 7).

                                                 49
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 50 of 66 PageID #: 22703




        [CL32]      Google argues that Dr. Dunsmore misreads the ’247 Patent specification

 because Column 16—which discloses that “the functions carried out by processors 920 and 940

 may comprise separate, secure logical processes executing on the same physical processor,”

 FF ¶¶ 38, 56–57—should be interpreted as describing “processes running on two processors, not

 one.” (Dkt. No. 292 at 18). Plaintiffs argue that processor 960 depicted in Figure 9 and described

 in Column 16 of the ’247 Patent specification teaches a single processor embodiment. (See Dkt.

 No. 295 at 10–11).

        [CL33]      The ’247 Patent specification supports Plaintiffs’ position. “In accordance with

 a preferred embodiment of the present invention . . . Computer system 100 comprises a video

 processor 970, processor 960, and a memory data storage area 950. Processor 960 may further

 comprise multiple processor cores, illustrated by 1st processor 920 and 2nd processor 940.”

 FF ¶ 55–56 (emphasis added). The first sentence discloses processor 960 in isolation; the second

 sentence further discloses that processor 960 may comprise two processor cores. Id.

        [CL34]      As to this particular disclosure, Google argues that the word “may,” in context,

 indicates that the disclosed embodiment has only two or more processor cores but excludes the

 possibility of having only one core. (Dkt. No. 292 at 18). However, such an interpretation reads

 out the word “further.” FF ¶ 56. “Every word has consequences.” See Arthur Hirsh, THE FRENCH

 LEFT: A HISTORY & OVERVIEW 41 (Black Rose Books 1982) (quoting and translating Jean-Paul

 Sartre, Présentation, 1 LES TEMPS MODERNES: REVUE MENSUELLE, Oct. 1945, at 1, 5). Giving

 meaning to every word of Column 16, dual- and multi-processor configurations are disclosed as

 additive to the initial disclosure of singular processor 960. See FF ¶ 54–60 see also U.S. Indus.

 Chems., 315 U.S. at 678 (explaining that although “it is permissible, and often necessary, to receive

 expert evidence to ascertain the meaning of a technical or scientific term or term of art,” “it is the



                                                  50
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 51 of 66 PageID #: 22704




 duty of a court to determine for itself, by examination of the original and the reissue, whether they

 are for the same invention.”) (emphasis added).

        [CL35]      The Court’s conclusion is also confirmed by the subsequent disclosure of

 Column 16: “[T]he functions carried out by processors 920 and 940 may comprise separate, secure

 logical processes executing on the same physical processor.” FF ¶ 38, 57.

        [CL36]      Google argues that this passage discloses only that “logical processes” and

 related “functions” are “carried out” or executed on two different processors (P1 and P2) and does

 not disclose that processors P1 or P2 are themselves software processes. (Dkt. No. 292 at 18)

        [CL37]      However, the ’247 Patent specification explains that the “first logical process

 may comprise executing instructions necessary to carry out the functions of a first computer

 program” and the “second logical process may comprise executing instructions necessary to carry

 out the functions of a web browser program.” FF ¶ 57. The first and second logical processes

 therefore are not instructions or functions executing on processors P1 or P2. Instead, the first and

 second logical processes—“executing on the same physical processor”—actually execute

 instructions to “carry out the functions of a first computer program” or “the functions of a web

 browser program,” respectively, that would have been executed by the physical processors P1 and

 P2 of the alternative Figure 1 embodiment. This reading is confirmed by the ’247 Patent

 specification explaining that “the functions carried out by P2 140 (FIG. 1) may comprise a secure

 logical process, which may be configured to be able to automatically initiate access to either M1

 110 or another logical process performing the functions of P1 120.” FF ¶¶ 38, 57.

        [CL38]      In summary, Column 16 of the ’247 Patent specification clearly and

 unequivocally discloses a single processor embodiment. Accordingly, Google has failed to prove




                                                   51
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 52 of 66 PageID #: 22705




 by clear and convincing evidence that the single processor claim limitations of Claim 43 of the ’500

 Patent and Claim 67 of the ’528 Patent violate the original patent requirement of § 251.

                        c.     A First Web Browser Process Passing Data to a Second Web
                               Browser Process Limitation of Claim 43 of the ’500 Patent, Claim
                               67 of the ’528 Patent, and Claim 49 of the ’529 Patent

        [CL39]      Google next contends that Claim 43 of the ’500 Patent, Claim 49 of the ’529

 Patent, and Claim 67 of the ’528 Patent are invalid under the original patent rule for failure to

 disclose a first web browser process that passes and/or exchanges website data with the second

 web browser process. (Dkt. No. 292 at 23).

        [CL40]      Although Google did not present any expert testimony or offer oral argument

 on this § 251 defense at trial, see FF ¶¶ 16–17, 78, the Court finds that Google has not waived this

 § 251 defense. Google identified § 251 as defense in its pre-trial statement and specifically

 identified this defense in its Rule 50(a) motion. See FF ¶¶ 15, 28.

        [CL41]      The Court has already determined that (1) the ’247 Patent specification clearly

 and unequivocally discloses an “interactive network process” embodiment that includes two web

 browser processes; and (2) “interactive network process data” encompasses “website data.”

 CL ¶¶ 13–30.

        [CL42]      Moreover, the ’247 Patent specification clearly and unequivocally discloses the

 passing of website data from a first web browser process to a second web browser process by

 disclosing the passing and exchange of “interactive network process status data” between the two

 processes. See FF ¶ 72. As discussed above, Column 14 discloses passing “interactive network

 process status data” from the network between P1 and P2. Id. “Interactive network processes” on

 its face would include “web browser processes” and would be understood by a person of ordinary

 skill in the art to include “web browser processes” because both are capable of accessing website


                                                 52
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 53 of 66 PageID #: 22706




 data. FF ¶¶ 72, 73. “Interactive network process data” exchanged between P1 and P2 would include

 website data. FF ¶¶ 72, 73. Finally, Figure 1 discloses a first process (P1 120) and second process

 (P2 140) with two-way communication arrows between each other, which further supports the

 exchange of data between the first and second web browser processes. FF ¶ 74.

        [CL43]      As a result, Google has not met its burden of clear and convincing evidence to

 prove that the ’247 Patent specification does not clearly and unequivocally disclose a first web

 browser process passing website data to or exchanging website data with a second web browser

 process.

                        d.     A First Web Browser Process Initializing a Second Web Browser
                               Process Limitation of Claim 49 of the ’529 Patent

        [CL44]      Google’s last argument under the original patent requirement is that the

 specification does not disclose the “first web browser process initializing a second web browser

 process,” as recited by of Claim 49.

        [CL45]      Although Google did not present any expert testimony or offer oral argument

 on this § 251 defense at trial, see FF ¶¶ 16–17, 78, the Court finds that Google has not waived this

 § 251 defense. Google identified § 251 as defense in its pre-trial statement and specifically

 identified this defense in its Rule 50(a) motion. See FF ¶¶ 15, 28.

        [CL46]      The Court has already determined that (1) the ’247 Patent specification clearly

 and unequivocally discloses “interactive network process” embodiment that includes two web

 browser processes; and (2) “interactive network process data” encompasses “website data.”

 CL ¶¶ 13–30.

        [CL47]      The ’247 Patent specification provides specific language that clearly and

 unequivocally discloses a “first web browser process initializing a second web browser process.”

 Specifically, the figures and written description disclose in several instances that processor P1 is

                                                 53
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 54 of 66 PageID #: 22707




 capable of opening and/or initializing the processes on processor P2. FF ¶¶ 80, 82. For example,

 Figure 2 of the ’247 Patent describes processor P1 instructing processor P2 to initiate a “protected

 process” and open a process window (step 220). Id. The specification’s description of Figure 2

 notes the “1st processor 120 instruct[ing] 2nd processor 140 to initiate the protected process and

 open one or more process windows.” Id. The specification further explains that the protected

 process may be “browsing the internet.” Id.

        [CL48]      In another embodiment, the ’247 Patent specification again discloses “processor

 P1 120 instruct[ing] processor P2 140 to initiate a protected process and open a process window.”

 FF ¶¶ 81, 82. This embodiment discloses a user opening a web browser program, followed by

 processor P1 instructing processor P2 to open one or more protected process windows for web

 browsing. Id. Although this particular disclosure involves a Figure 10 of the ’247 Patent, the

 specification explains that the disclosure is “[i]n accordance with the present teachings”—i.e., the

 disclosure of Figure 2—and “[i]n accordance with a preferred embodiment of the present

 invention.” See id.

        [CL49]      Since P1 and P2 also refer to “logical processes” and not just processors, the

 Court is persuaded that the ’247 Patent specification clearly and unequivocally discloses in

 multiple places a first web browser process (P1) capable of initializing a second web browser

 process (P2).   Accordingly, Google has not met its burden to prove that the ’247 Patent

 specification does not clearly and unequivocally disclose “first web browser process initializing a

 second web browser process.”




                                                 54
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 55 of 66 PageID #: 22708




                2.      The Rule Against Recapture Under § 251

                        a.      Threshold Inquiry Regarding Overlooked Aspects

        [CL50]       The Federal Circuit has explained that the recapture rule is not triggered if the

 reissue claims are directed to “overlooked aspects” of the invention, which are “patentably distinct

 (1) inventions; (2) embodiments; or (3) species not originally claimed—not mere incidental

 features of the originally claimed invention.” Mostafazadeh, 643 F.3d at 1360. “The purpose of

 this exception to the recapture rule is to allow the patentee to obtain through reissue a scope of

 protection to which he is rightfully entitled for such overlooked aspects.” Hester, 142 F.3d at 1483.

        [CL51]       Google raises three arguments why the challenged reissue claims were not

 directed towards overlooked aspects of the original ’247 Patent claims. (Dkt. No. 292 at 9–13).

        [CL52]       Google first argues that the originally filed claims of the ’609 Application were

 broad enough to encompass “web browser processes” and therefore “web browser processes” were

 originally “claimed.” (See Dkt. No. 292 at 9–11 (citing Hester, 142 F.3d at 1483)). The

 original ’247 Patent claimed first and second “logical processes” where the reissue patents claim

 first and second “web browser processes.” See FF ¶ 32; compare also, e.g., FF ¶¶ 84–85, 93–94

 with FF ¶¶ 33–36. Google argues that since the embodiments set forth in Claim 43 of the ’500

 Patent and Claim 67 of the ’528 Patent were “potentially” covered by the originally filed claims

 of the ’609 Application, the challenged reissue claims cannot be considered “overlooked.” (Dkt.

 No. 292 at 10).

        [CL53]       However, Hester is not applicable to the facts of this case. In Hester, the

 allegedly overlooked claim features were not narrower than the original claims or were explicitly

 recited in the originally filed patent claims, and thus the claimed features could not be considered

 “overlooked.” See 142 F.3d at 1483 (“Hester argues that the claims are materially narrower by the



                                                  55
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 56 of 66 PageID #: 22709




 additional of the ‘spiral conveyance path’ and ‘high humidity stream’ limitations. . . . However,

 the term ‘high humidity stream’ is actually the same as or broader than the limitation in [the]

 original claim . . . . [and] Hester concedes that the term ‘high humidity steam’ is not narrower. . . .

 [Accordingly,] these aspects were included in original claim 1. Additionally, with regard to the

 ‘spiral conveyance path’ limitation, original dependent claim 12 explicitly recites ‘a spiral path.’”)

 (emphasis added).

        [CL54]       Here, however, the originally filed Claim 1 of the ’609 Application set forth a

 first logical process with access to the first memory space and second memory space. FF ¶¶ 84.

 The second logical process was claimed as “being further capable of exchanging data across a

 network of one or more computers.” Id.

        [CL55]       Although Google cites Professor Dunsmore’s testimony for the proposition that

 the “logical processes” of the ’609 Application’s originally filed claims do not per se exclude a

 first web browser process with access to website data, the claims cannot be construed in a

 vacuum—i.e., without reference to the intrinsic record and how it informs those skilled in the art.2

 FF ¶ 89.

        [CL56]       Google’s own experts and the Court have already interpreted the original ’247

 Patent as excluding the very embodiment Google claims is covered by the original claims. FF ¶¶

 86–90. Google’s expert, Dr. Arbaugh, confirmed it was his opinion that the original ’247 Patent

 required a second processor to isolate the computer system from the network. FF ¶ 88. Google’s

 other expert, Dr. Kogan, opined that the reissue patents disclosed a different invention from the




 2
   See David Netzer Consulting Eng’r LLC v. Shell Oil Co., 824 F.3d 989, 993 (Fed. Cir. 2016)
 (explaining that patent claims are construed with reference to the intrinsic record).

                                                   56
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 57 of 66 PageID #: 22710




 original ’247 Patent, but inconsistently couched his opinion as applying only for the original patent

 rule, not for recapture. FF ¶ 88.

        [CL57]      Moreover, the Court agrees with the Magistrate Judge’s ruling that “the essence

 of the invention claimed in the ’247 Patent was isolation—only the second logical process could

 access the network; the rest of the system could not.” (See Dkt. No. 212 at 8).

        [CL58]      Finally, Google conceded as a part of its original patent rule arguments in its

 Rule 50(a) motion for JMOL that “the invention disclosed in the reissue patents is entirely different

 from the one disclosed in the original ’247 Patent . . . . [The] first logical process ran on the first

 processor and a second logical process ran on the second processor, and only the second process . . .

 was a network-interface program or browser.” FF 92 (Dkt. No. 251 at 5–6). Cf. Amazon.com, Inc.

 v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1351 (Fed. Cir. 2001) (“A patent may not, like a

 ‘nose of wax,’ be twisted one way . . . and another” (internal quotation marks omitted)).

        [CL59]      Accordingly, the Court finds that both a first and second “web browser process,”

 though disclosed in the ’247 Patent specification, were not originally claimed by the ’247 Patent.

 Hester is therefore inapplicable.

        [CL60]      Google’s second argument for why Claim 43 of the ’500 Patent and Claim 67

 of the ’528 Patent are not directed to overlooked aspects similarly falls short. Google argues that

 the ’247 Patent specification does not at all disclose an embodiment with “two web browsers.”

 (Dkt. No. 292 at 11). However, this argument is the same as Google’s previously considered

 argument that the ’247 Patent specification fails to disclose a first “web browser process” in

 violation of the original patent rule, and the Court is unpersuaded for the reasons previously

 discussed. See CL ¶¶ 13–30.




                                                   57
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 58 of 66 PageID #: 22711




        [CL61]      Google’s third argument is that the narrowing from first a “logical process” in

 the ’247 Patent to a first “web browser process” in Claim 43 of the ’500 Patent and Claim 67 of

 the ’528 Patent was not a patentable distinction because changing “logical” to “web browser” is

 too minor, given that a “web browser process” is a type of logical process. (Dkt. No. 292 at 12).

 Google had the opportunity but failed to offer evidence at trial to establish that Claims 43 and 67

 were obvious (e.g., not patentably distinct) over the original claims, given the Court’s ruling that

 a genuine dispute of material fact remained as to overlooked aspects that precluded summary

 judgment. See FF ¶ 91.

        [CL62]      The only evidence Google presented at trial as to whether Claims 43 and 67 are

 patentably distinct over the original ’247 Patent claims was the intrinsic record and prosecution

 history of the reissue patents. FF ¶¶ 91, 93–101, 104–109. However, the Court has already

 determined that the ’247 Patent claims are directed towards a different invention than the

 challenged reissue claims. FF ¶ 90. The ’247 Patent’s original claims were directed toward

 isolation, where only the second process could access the network and the rest of the system could

 not. Id. Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent are distinct because they no

 longer claim an isolated first process. See FF ¶¶ 33–36, 86, 87, 90, 92. Indeed, Google and its

 experts have acknowledged on several occasions that the invention disclosed in the ’247 Patent

 claims is materially different than the invention disclosed in the challenged reissue claims. FF

 ¶ 88. The Court is not persuaded that Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent

 fail to claim inventions patentably distinct from those of in the original ’247 Patent.

        [CL63]      Accordingly, the Court is persuaded that Google has not proven by clear and

 convincing evidence that a first and a second “web browser process” were originally claimed by

 the ’247 Patent. Google’s argument that “web browser processes” were “claimed” in the original



                                                  58
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 59 of 66 PageID #: 22712




 patent (1) cannot overcome the intrinsic record and its own admissions and (2) is not supported by

 the cited case law. As the web browser processes are supported by the specification and have not

 been shown to be patentably indistinct from those claimed in the ’247 Patent, the Court agrees

 with Plaintiffs that the challenged Asserted Claims are directed t overlooked aspects of the

 specification.

                       b.      Test for the Rule Against Recapture

        [CL64]      In addition to the Court’s findings that Claim 43 of the ’500 Patent and Claim

 67 of the ’528 Patent are directed towards “overlooked aspects” of the ’247 Patent, and thus would

 not trigger the rule against recapture, the Court is independently persuaded that Google could not

 show by clear and convincing evidence that challenged claims violate the rule against recapture.

                               i.     Step 1: Claim 43 of the ’500 Patent and Claim 67 of
                               the ’528 Patent Are Broader than the ’247 Patent’s Originally
                               Issued Claims

        [CL65]      The first step of the recapture test is to “determine whether and in what ‘aspect’

 the reissue claims are broader than the [original] patent claims.” Mostafazadeh, 643 F.3d at 1358.

 “A reissue claim that deletes a limitation or element from the [original] patent claims is broader

 with respect to the modified limitation.” Id.

        [CL66]      The ’247 Patent’s originally issued claims require two or more physical

 processors because they each recite having a “first” and a “second” “electronic data processor.”

 FF ¶ 31. By comparison, Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent do not

 require two or more processors because they recite having “at least one electronic data processor.”

 FF ¶¶ 33, 35.




                                                 59
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 60 of 66 PageID #: 22713




        [CL67]         The parties agree that the first step of the recapture test is met. Professor

 Dunsmore and Dr. Kogan agreed on this point, and Plaintiffs did not dispute this in their briefing.

 FF ¶ 83.

        [CL68]         Accordingly, the Court is persuaded that Claim 43 of the ’500 Patent and Claim

 67 of the ’528 Patent are broader than the ’247 Patent’s originally issued claims with respect to

 the number of required processors. Claims 43 and 67 encompass systems with either a single

 processor or two or more processors, rather than only encompassing systems with two or more

 processors, as the ’247 Patent’s originally issued claims required. Indeed, the two reissue claims

 delete the ’247 Patent’s claim limitations that require at least a “second electronic data processor.”

 The first step of the recapture test is met with respect to Claim 43 of the ’500 Patent and Claim 67

 of the ’528 Patent.

                                  ii.    Step 2: The Broadened Subject Matter Relates to
                                  Surrendered Subject Matter

        [CL69]         The second step of the recapture test is to “determine whether the broader

 aspects of the reissue claims relate to surrendered subject matter.” Mostafazadeh, 643 F.3d at 1358

 (quotations omitted). “To determine whether an applicant surrendered particular subject matter,

 [courts] look to the prosecution history for arguments and changes to the claims made in an effort

 to overcome a prior art rejection.” Id.

        [CL70]         For example, in North American Container, Inc. v. Plastipak Packaging, Inc.,

 reissue claims covering plastic bottle structures were broadened to “no longer require the ‘inner

 walls’ to be ‘generally convex.’” 415 F.3d 1335, 1350 (Fed. Cir. 2005). The Federal Circuit found

 that the broadened subject matter was surrendered during prosecution because the applicants had

 “amended [the claims] to refer to the convex nature of the inner wall portions” and “argued that




                                                   60
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 61 of 66 PageID #: 22714




 the ‘shape of the base as now defined in the claims differs from those of . . . the [prior art] patent,

 wherein the corresponding wall portions are slightly concave.’” Id.

        [CL71]      Here, the second step is met because the broadened subject matter of a single

 processor system was surrendered during prosecution of the original ’247 Patent. To overcome

 the prior art references Corthell, Policard, and Brown, the Inventors amended the originally filed

 Claims 1 and 15 of the ’609 Application to require at least a “first and second electronic data

 processor.” Compare FF ¶¶ 84–85 with FF ¶¶ 93–94.

        [CL72]      In accompanying remarks, the Inventors relied on these amendments to

 distinguish the prior art, stating: “In stark contrast [to Corthell], Applicants teach the use of a

 multi-processor computer having at least a first and second electronic data processor,” and

 “amend[ments to] the claims to specify a computer system having at least a first and second

 electronic data processor . . . distinguish[] claims 10 and 15 from the teachings of Policard and

 Brown.” See FF ¶¶ 99–101 (emphasis added). Based on these amendments and remarks, the

 examiner allowed the claims because “the prior art does not show a single operating system that

 executes on multiprocessors.” FF ¶ 101.

        [CL73]      The parties agree that step two of the recapture test is met. Plaintiffs’ expert Dr.

 Dunsmore confirmed in his jury trial testimony that the Asserted Claims were amended to require

 two processors to distinguish prior art. FF ¶ 103.         Dr. Dunsmore also confirmed that these

 amendments surrendered all single-processor embodiments in the ’247 Patent. Id. Additionally,

 Google’s expert Dr. Kogan testified that the second step is met because Plaintiffs surrendered the

 subject matter of a single processor to distinguish prior art. FF ¶ 104. Lastly, Plaintiffs also did

 not dispute the second step of the recapture test in in post-trial proceedings. (Dkt. No. 295 at 14–

 23).



                                                   61
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 62 of 66 PageID #: 22715




        [CL74]      The Court is persuaded that the second step of the recapture test is met with

 respect to the Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent because the broadened

 subject matter of a single processor set forth in the aforementioned claims was surrendered during

 prosecution of the ’247 Patent.

                                iii.   Step 3: Claim 43 of the ’500 Patent and Claim 67 of
                                the ’528 Patent Are Materially Narrowed With Respect to
                                Surrendered Subject Matter

        [CL75]      The third step of the recapture analysis is to “determine whether the reissue

 claims were materially narrowed in other respects, so that the claims may not have been enlarged,

 and hence avoid the recapture rule.” N. Am. Container, 415 F.3d at 1349. “[T]he recapture rule is

 violated when a limitation added during prosecution [of the original patent] is eliminated entirely,

 even if other [unrelated] narrowing limitations are added to the claim.” Mostafazadeh, 643 F.3d

 at 1361; see also Youman, 679 F.3d at 1345 (“[W]here the patentee eliminates the added limitation

 in its entirety . . . [,] it is clear that the surrendered subject matter has been recaptured.”). The

 Federal Circuit has also explained the policy motivation underlying the third step: “a limitation

 that is added during prosecution to overcome prior art cannot be entirely eliminated on reissue

 because doing so would constitute recapture of the surrendered subject matter.”                In re

 Mostafazadeh, 643 F.3d at 1359.

        [CL76]      However, a “[v]iolation of the rule against recapture may be avoided . . . if the

 reissue claims ‘materially narrow’ the claims relative to the original claims such that full or

 substantial recapture of the subject matter surrendered during prosecution is avoided.” In re

 Mostafazadeh, 643 F.3d at 1358, 1361 (“[T]he narrowing must relate to the subject matter

 surrendered during the original prosecution (i.e., the applicant cannot recapture the full scope of

 what was surrendered).”); see also In re Youman, 679 F.3d 1335; N. Am. Container, 415 F.3d at


                                                  62
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 63 of 66 PageID #: 22716




 1350 (applying recapture rule bar because the narrowing of claims did not relate to the surrendered

 subject matter).

        [CL77]      It is undisputed that the reissue claims (e.g., the Asserted Claims) have been

 narrowed from first and second logical processes to first and second “web browser processes.”

 Google argues that the narrowing does not relate to the surrendered subject matter in violation of

 the rule against recapture. Plaintiffs respond that narrowing the claims to two “web browser

 processes” was directly related to the surrendered subject matter. As discussed below, the Court

 agrees with Plaintiffs, and finds that Google has failed to prove by clear and convincing evidence

 that the challenged claims violate the rule against recapture.

        [CL78]      During the prosecution of the original ’247 Patent, the examiner rejected the

 original claims, citing Corthell as disclosing every limitation. FF ¶ 95. In response, the Inventors

 amended the original claims, adding a “second electronic data processor” to provide physical

 isolation between the first and second logical processes. FF ¶¶ 96–99. The Inventors explained

 why the pending claims were no longer anticipated by Corthell. FF ¶ 99. To distinguish Corthell’s

 isolated process and non-isolated processes executing on the same processor, the Inventors claimed

 a physically isolated first processor and a non-isolated second processor. FF ¶¶ 96–99.

        [CL79]      This distinction between the ’247 Patent claims and the Asserted Claims is

 evident from the Inventors’ attempts to traverse a rejection based on Narin when prosecuting the

 Asserted Patents. FF ¶ 108–09. The Inventors explained that Narin’s “closed process” was not

 the same “first browser process” in the reissue patent claims because Narin’s closed process did

 not have access to the network. FF ¶ 109. The examiner acknowledged the Inventors’ argument

 that their “first browser process is a web process,” but noted the claims did not specify the “claimed

 browsers are actually web browsers.” Id. In response to this second rejection, the Inventors



                                                  63
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 64 of 66 PageID #: 22717




 narrowed the term “browser process” to “web browser process” and specified that the “first

 browser process” is “capable of accessing data of a website via the network.” FF ¶ 110. Physical

 isolation was no more.

        [CL80]      Dr. Dunsmore explained to the jury that by claiming “web browser processes”

 in the reissue claims instead of the original “logical processes,” the Inventors materially narrowed

 the reissue claims because they now excluded all types of processes other than “web browser

 processes.” FF ¶ 111. Dr. Dunsmore also explained that this narrowing was directly related to the

 surrendered subject matter—i.e., a single processor embodiment where the first logical process

 was isolated from the network but the second logical process was not. Id. Thus, the reissue claims,

 though broader in the sense that they reclaimed a single processor and no longer required isolation,

 were also materially narrowed from logical processes to web browser processes.

        [CL81]      Mr. Cioffi also testified that narrowing to web browser processes in reissue was

 a material narrowing directly related to reclaiming the use of a single processor. FF ¶ 111.

 Professor Dunsmore also explained that this narrowing was directly related to the surrendered

 subject matter—a single processor embodiment where the first logical process was isolated from

 the network, but the second logical process was not. FF ¶ 111.

        [CL82]      As the Court previously recognized, the invention claimed in the ’247 Patent

 was “isolation” where “the second logical process could access the network [but] the rest of the

 system could not.” FF ¶ 90; CL ¶ 57; (ECF No. 212 at 8). When the Inventors amended the ’247

 Patent’s original claims over Corthell, they added a second electronic processor to provide physical

 isolation between the first and second logical processes. FF ¶¶ 97, 99. Accordingly, by adding

 the second physical processor during prosecution of the ’247 Patent, the Inventors surrendered the

 isolation embodiment using a single processor. FF ¶¶ 97, 99.



                                                 64
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 65 of 66 PageID #: 22718




        [CL83]       Dr. Dunsmore also explained that the Inventors narrowing of the reissue claims

 to web browser processes results in the first logical process no longer being isolated because web

 browser processes must be capable of accessing website data. FF ¶¶ 103, 111. Since the Inventors

 were no longer claiming isolation of the first logical process from the network, reintroducing single

 processor claims was not improper recapture because the Inventors directly and materially

 narrowed the surrendered subject matter to web browser processes.

        [CL84]       Google’s argument that the Inventors surrendered all single processor

 embodiments over Corthell abstracts the language of the ’247 Patent’s original claims—without

 acknowledging that the invention set forth in the originally filed claims of the ’247 Patent was

 directed to a first logical process isolated from the network, executing on at least a single processor.

 FF ¶ 112. Accordingly, when the Inventors surrendered their single processor embodiment, it was

 with respect to the isolation embodiment of the invention—not with respect to a single processor

 full stop. FF ¶¶ 103–11. Since (1) the originally filed claims of the ’609 Application (i.e., the ’247

 Patent) were directed to isolation of a first logical process, and (2) the reissue claims are directed

 toward a first logical process without isolation (i.e., a first “web browser process), the Court finds

 that Claim 43 of the ’500 Patent and Claim 67 of the ’528 Patent are materially narrowed with

 respect to the surrendered subject matter (i.e., a single processor executing a first, isolated logical

 process and a second, unisolated logical process).

        [CL85]       Accordingly, the Court finds Google failed to prove by clear and convincing

 evidence that the challenged claims violate the rule against recapture under 35 U.S.C. § 251.

 III.   CONCLUSION

        For the reasons set forth above, the Court concludes that Defendants have not shown by

 clear and convincing evidence that the Asserted Claims are invalid under 35 U.S.C. § 251.



                                                   65
   .
Case 2:13-cv-00103-JRG Document 341 Filed 08/26/21 Page 66 of 66 PageID #: 22719




 Accordingly, Google’s Motion for Post-Trial Relief on Invalidity under 35 U.S.C. § 251 (Dkt. No.

 292) is DENIED.




       So ORDERED and SIGNED this 26th day of August, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                               66
